Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 1 of 75   826


               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,  :
                           :     Criminal Action
            Plaintiff,     :     No. 19-CR-018
                           :
                           :     JURY TRIAL - DAY 4
                           :     Afternoon Session
          vs.              :
                           :     Washington, D.C.
                           :     November 8, 2019
ROGER JASON STONE, JR.,    :     Time: 1:55 p.m.
                           :
            Defendant.     :
______________________________________________________________

                   TRANSCRIPT OF JURY TRIAL
                          HELD BEFORE
              THE HONORABLE AMY BERMAN JACKSON
                  UNITED STATES DISTRICT JUDGE
______________________________________________________________

                      A-P-P-E-A-R-A-N-C-E-S

For the Plaintiff:    JONATHAN IAN KRAVIS, Esquire
                      MICHAEL JOHN MARANDO, Esquire
                      ADAM C. JED, Esquire
                      AARON SIMCHA JON ZELINSKY, Esquire
                      U.S. Attorney's Office for
                      the District of Columbia
                      555 Fourth Street, NW
                      Washington, DC 20530
                      (202) 252-7698
                      Email: Jonathan.kravis3@usdoj.gov
                      Email: Asjz@usdoj.gov
                      Email: Michael.marando@usdoj.gov
                      Email: Adam.Jed@usdoj.gov

For the Defendant:    Bruce S. Rogow, Esquire
                      Law Office of Bruce S. Rogow, P.A.
                      100 NE 3rd Avenue
                      Suite 1000
                      Fort Lauderdale, FL 33301
                      (954) 767-8909
                      Email: brogow@rowlaw.com
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 2 of 75   827


 1   Appearances continued:

 2   For the Defendant:    ROBERT C. BUSCHEL, Esquire
                           TARA A. CAMPION, Esquire
 3                         Buschel & Gibbons, P.A.
                           100 S.E. Third Avenue
 4                         Suite 1300
                           Ft. Lauderdale, FL 33394
 5                         (954) 530-5301
                           Email: Buschel@bglaw-pa.com
 6                         Email: Campion@bglaw-pa.com

 7                         GRANT J. SMITH, Esquire
                           StrategySmith, P.A.
 8                         401 East Las Olas Boulevard
                           Suite 130-120
 9                         Fort Lauderdale, FL 33301
                           (954) 328-9064
10                         Email: Gsmith@strategysmith.com

11                       CHANDLER PAIGE ROUTMAN, Esquire
                         Law Office of Chandler P. Routman
12                       501 East Las Olas Blvd.
                         Suite #331
13                       Fort Lauderdale, FL 33316
                         (954) 235-8259
14                       Email: Routmanc@gmail.com
     _____________________________________________________________
15   Court Reporter:     Crystal M. Pilgrim, RPR, FCRR
                         Official Court Reporter
16                       United States District Court
                         District of Columbia
17                       333 Constitution Avenue, NW
                         Room 4700-F
18                       Washington, DC 20001
                         Email: crystalmpilgrim@gmail.com
19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 3 of 75   828


 1                             TABLE OF CONTENTS

 2                                     Direct    Cross   Redirect Recross

 3   On behalf of the Government:

 4        Margaret Kunstler

 5          By Mr. Marando              830

 6          By Mr. Rogow                          841

 7        Stephen Bannon

 8          By Mr. Marando             846                  875

 9          By Mr. Buschel                        865

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 4 of 75       829


 1                             P-R-O-C-E-E-D-I-N-G-S

 2                THE DEPUTY CLERK:     Your Honor, recalling Criminal

 3   Case Number 19-18, united States of America v. Roger Stone.

 4   Mr. Stone is present in the courtroom.

 5                THE COURT:     All right, is the government ready to

 6   proceed?

 7                MR. MARANDO:     Yes, Your Honor.

 8                THE COURT:     Mr. Haley said you want to talk about

 9   scheduling briefly?

10                MR. MARANDO:     Yes, Your Honor.    We just wanted to

11   discuss a little bit of how the government would see the

12   afternoon proceed.

13           We have one -- we have two witnesses that we would like to

14   call.     We expect the direct examination of the first witness to

15   take 25 minutes to 30 minutes.        We don't know how long cross

16   will be.

17           The second witness should likewise be 30 minutes or so.

18           We were planning to call a third witness.       That third

19   witness lives a little distance away, so we are going to

20   respectfully request that if we do end it today at 4 o'clock,

21   around that time, that we could just end at that time today.

22                THE COURT:     All right, I think if we complete the two

23   witnesses that you have coming up next, that that would be a

24   very productive day and week, and I would be satisfied with

25   that.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 5 of 75   830


 1         Does the defense know who they are, the ones you're

 2   planning to call?

 3                MR. MARANDO:     Yes, Your Honor.

 4                MR. ROGOW:     We do, Your Honor.

 5                THE COURT:     All right, so let's bring the jury in,

 6   and you can call your first witness.

 7             (Jury present.)

 8                THE DEPUTY CLERK:     Jury is all present, Your Honor.

 9                THE COURT:     Mr. Haley, it looks like we have a

10   witness here to call.

11                MR. MARANDO:     Government's first witness this

12   afternoon is Ms. Margaret Kunstler.

13                GOVERNMENT WITNESS MARGARET KUNSTLER SWORN

14                THE COURT:     Yes, you can proceed.

15                               DIRECT EXAMINATION

16   BY MR. MARANDO:

17   Q.    In a loud clear voice could you state your name for the

18   record?

19   A.    Yes, it's Margaret Kunstler.

20   Q.    Ms. Kunstler, if you can just try to speak into the mic, I

21   know it's a little difficult, just so we can pick up everything

22   you are saying.

23        Miss Kunstler, what city do you live in?

24   A.    Brooklyn.

25   Q.    Are you an attorney?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 6 of 75      831


 1   A.   Yes.

 2   Q.   What are your areas of practice?

 3   A.   Criminal law and constitutional law, First Amendment

 4   really.

 5   Q.   As an attorney, have you ever represented anyone connected

 6   or associated to WikiLeaks?

 7   A.   Yes.

 8   Q.   First off I'll ask you, what is WikiLeaks, if you know?

 9   A.   WikiLeaks is a library and a publication for information

10   that is sent secretly to them.

11   Q.   Ms. Kunstler, I think the jury is having difficulty

12   hearing you.    If I can adjust the mic.

13               THE COURT:     That's much better.     Thank you.

14        If you could repeat your answer as to what WikiLeaks is.

15               THE WITNESS:     WikiLeaks is an online publication and

16   a library, and the material in the library and on the

17   publication are materials that are sent to it secretly.

18   BY MR. MARANDO:

19   Q.   Who have you represented who is connected to WikiLeaks?

20   A.   I have represented Sarah Harrison.          I still represent

21   Sarah Harrison.    She was -- did work at WikiLeaks, but she no

22   longer does.

23   Q.   How long had you represented her?

24   A.   For about four and a half years.

25   Q.   How did Ms. Harrison become your client?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 7 of 75   832


 1   A.   She became my client because the lawyers representing

 2   Mr. Assange decided that it would be helpful to have a second

 3   lawyer for Ms. Harrison, and I was asked to do that.

 4   Q.   Do you know who the founder of WikiLeaks is?

 5   A.   Yes.

 6   Q.   Who is it?

 7   A.   Julian Assange.

 8   Q.   Have you, as an attorney, ever represented Mr. Assange?

 9   A.   Only to the extent that I sometimes represented WikiLeaks,

10   so it kind of overlaps.     But technically, I don't know.

11   Q.   Have you ever spoken with Mr. Assange?

12   A.   Yes.

13   Q.   How often have you spoken with him?

14   A.   I think about a total of under ten times.

15   Q.   When is the last time that you have spoken with

16   Mr. Assange, if you can remember?

17   A.   Probably the end of 1918.

18   Q.   I'm sorry, do you mean 2018?

19   A.   Yes, I'm sorry, 2018.

20   Q.   Ms. Kunstler, do you know an individual by the name of

21   Randy Credico?

22   A.   I do.

23   Q.   How long have you known Mr. Credico?

24   A.   For about ten years.

25   Q.   How did you meet Mr. Credico originally?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 8 of 75    833


 1   A.      He brought a client in to my husband for him to represent,

 2   and I don't know if I met him at that point exactly, but that's

 3   when he came into our lives.

 4   Q.      I think the jury may still be having issues hearing you.

 5   So I know it's very difficult --

 6   A.      Sorry, I'll try.

 7   Q.      The mics here aren't as good as we would hope.       Just try

 8   to speak up as best you can.

 9   A.      All right.

10   Q.      So you said that he brought a client to your husband?

11   A.      Right.

12   Q.      Was your husband an attorney?

13   A.      Yes.

14   Q.      What was your husband's -- what was your husband's name?

15   A.      William Kunstler.

16   Q.      What was your husband's relationship with Mr. Credico

17   like?

18   A.      They became friendly over the years.

19   Q.      As a result, did you subsequently become friendly with

20   Mr. Credico?

21   A.      In passing, because Bill's office was downstairs in the

22   second House, and Randy was there quite often, so I got to know

23   him.

24   Q.      Is your husband, Bill, still alive?

25   A.      No.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 9 of 75   834


 1   Q.    When did he pass?

 2   A.    1995.

 3   Q.    Following your husband's passing, did you continue to

 4   maintain a friendship with Mr. Credico?

 5   A.    I did.

 6   Q.    How close are you with Randy Credico today?

 7   A.    Well, I'm close with him, because when my husband was ill

 8   for the last year and a half and he wanted to maintain his

 9   schedule, which was very active, Randy helped him and made it

10   possible for him to do that, and I was appreciative of that

11   because I had two daughters and couldn't function in that way,

12   and I was -- you know, Randy did that, and I was very

13   appreciative.      So as a result of that, we're friends.

14   Q.    How often do you see Mr. Credico?

15   A.    I would say almost once a week.

16   Q.    Now, Ms. Kunstler, I want to focus in on a specific period

17   of time.      I want to focus in on 2016.

18        Do you know if Randy Credico was employed in 2016?

19   A.    Yes.

20   Q.    If you know, where did he work?

21   A.    He had a radio program on WBAI.

22   Q.    Is that a radio station in New York City?

23   A.    Yes.

24   Q.    I want to focus in, even more narrow, on August of 2016,

25   so August 2016.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 10 of 75   835


 1        Did there come a time during that month that Mr. Credico

 2   asked you to put him in touch with Julian Assange to see if

 3   Mr. Assange would be on Mr. Credico's radio show?

 4   A.    He did.

 5   Q.    Did you agree to assist Mr. Credico?

 6   A.    I did.

 7   Q.    Prior to that time, had Randy Credico ever asked you to

 8   put him in touch with Mr. Assange?

 9   A.    Yes.

10   Q.    Prior to that time that he asked Mr. Assange -- I'm sorry,

11   let me rephrase.

12        Prior to that time in August 2016, when Mr. Credico asked

13   you to put him in touch with Assange, to see if Assange would

14   be on his radio show, was that the first time that Mr. Credico

15   had ever asked you to put him in touch with Mr. Assange?

16   A.    Well, he kind of intimated before then that he would like

17   me to do that for him, but I didn't.

18   Q.    But you didn't.    Okay.

19        To your knowledge, before that August 2016 request, had

20   Randy Credico ever made any contact with Mr. Assange?

21   A.    Not to my knowledge.

22   Q.    To your knowledge, to your knowledge, do you know whether

23   or not Randy Credico had any other connections to Mr. Assange

24   besides you?

25   A.    Not to my knowledge.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 11 of 75   836


 1   Q.      Now, walk us through what, if anything, you did to put

 2   Mr. Credico in touch with Mr. Assange in August of 2016.

 3   A.      I wrote a note to Mr. Assange's assistant, saying that a

 4   friend of mine had a radio program, and he would love to have

 5   Mr. Assange as a guest, and I included Randy's contact

 6   information on that message.

 7   Q.      Did Mr. Assange eventually appear on Mr. Credico's radio

 8   show on August 25th, 2016?

 9   A.      Yes, he did.

10   Q.      Do you remember how far in advance or how far before that

11   August 25th, 2016 interview you reached out to somebody at

12   WikiLeaks?

13   A.      It was under a week before.

14   Q.      Now, after Assange appeared on Mr. Credico's radio show on

15   August 25th, 2016, did Mr. Credico ever ask you to pass along

16   any requests for information to Mr. Assange?

17   A.      No.

18   Q.      I want to show you what has been previously admitted into

19   evidence as Exhibit 55.

20                 MR. MARANDO:   Can we publish that for the jury.

21           Ms. Rhode, can you just blow up the header in the first

22   line.

23   BY MR. MARANDO:

24   Q.      Now, Ms. Kunstler, do you recognize what Government's

25   Exhibit 55 is?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 12 of 75   837


 1   A.   Yes.

 2   Q.   And what is it?

 3   A.   It's an email to me from Randy Credico.

 4   Q.   What is the date of this email?

 5   A.   September 20th, 2016.

 6   Q.   All right.     Have you seen this email before?

 7   A.   Yes.

 8   Q.   Do you remember receiving this email?

 9   A.   Yes.

10   Q.   When you received this email, did you read it?

11   A.   No.    Well, I read the, "Can you find out from JA if there

12   is," and I didn't read any farther than that.

13   Q.   Why didn't you read any farther than that?

14   A.   Because I was not going to ask Mr. Assange to do anything

15   that -- to look up anything for me for someone else.

16   Q.   And why not?

17   A.   Because I'm a lawyer and I don't do things like that.

18   Q.   Now, did -- so did you ever forward this email on to

19   anyone at WikiLeaks or connected to WikiLeaks?

20   A.   No, I did not.

21   Q.   Did you ever forward this request in any form orally,

22   through telephone or any other means to anybody at WikiLeaks?

23   A.   No.

24   Q.   Did you eventually become aware of a public claim by Roger

25   Stone that Mr. Credico was his, quote/unquote, back channel to
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 13 of 75   838


 1   WikiLeaks during the 2016 presidential campaign of Donald

 2   Trump?

 3   A.     I think that that was subsequent to that, that I found

 4   out.

 5   Q.     But you heard -- did you hear Mr. Stone make a public

 6   claim that Randy Credico was a back channel to WikiLeaks?

 7   A.     Well, he may have made that claim, but I didn't know that

 8   that was true.

 9   Q.     All right.     But did you hear the claim; were you aware

10   that he was making the claim?

11   A.     I'm not sure.

12   Q.     Do you remember -- did you eventually become aware of a

13   claim that Mr. Stone had made that Randy Credico was a back

14   channel to WikiLeaks?

15   A.     Yes.

16   Q.     Do you remember when you became aware of that?

17   A.     I became aware of that when Maggie Haberman, in an

18   article, said that he had said that.

19   Q.     And do you remember when that was?

20   A.     I think that was in 1917, in November.

21   Q.     2017?

22   A.     Yes.     I'm sorry.

23                  THE COURT:     You said Maggie Haberman said it in an

24   article.       Who is Maggie Haberman?

25                  MR. MARANDO:     You can answer the question.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 14 of 75   839


 1               THE COURT:     I just want to clarify.     I'm also allowed

 2   to ask questions.

 3               THE WITNESS:     Sorry.

 4               THE COURT:     I try to do it infrequent.

 5               THE WITNESS:     Maggie Haberman is a reporter for The

 6   New York Times.

 7               THE COURT:     Thank you.

 8   BY MR. MARANDO:

 9   Q.   You said you first heard about it sometime in 2017?

10   A.   Yes.

11   Q.   Besides the email exhibit that we showed you in

12   Exhibit 55, which is still on the screen, has Mr. Credico ever

13   asked you to pass along or confirm any information in

14   Mr. Assange's or WikiLeaks' possession?

15   A.   No.

16   Q.   So referring back to Government's Exhibit 55, which you

17   have in front of you, was this the only time that Mr. Credico

18   ever asked you to confirm any information with Mr. Assange?

19   A.   Yes.

20   Q.   Now, Ms. Kunstler, are you familiar with WikiLeaks'

21   release of emails during the 2016 presidential election?

22   A.   Yes, I am.

23   Q.   Turning to WikiLeaks' release of materials, are you

24   generally familiar with the July 22nd, 2016 release of

25   information by WikiLeaks related to the Democratic National
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 15 of 75   840


 1   Committee?

 2   A.    Yes.

 3   Q.    How are you familiar with this?

 4   A.    Through the media.

 5   Q.    Did you ever, at any time, possess any information

 6   regarding that release of information by WikiLeaks -- I'm

 7   sorry.

 8        Did you ever, at any time, pass any information regarding

 9   that release of information by WikiLeaks to Mr. Credico?

10   A.    No, and I had no information about that release.

11   Q.    So you never possessed any information regarding that?

12   A.    No.

13   Q.    Are you also familiar with the October 7th, 2016 release

14   of emails by WikiLeaks related to John Podesta?

15   A.    Yes.

16   Q.    How are you familiar with that?

17   A.    Through the media.

18   Q.    Did you ever, at any time, pass any information regarding

19   that October 7th release to Mr. Credico?

20   A.    No, I did not.

21   Q.    Had you at any time possessed any information regarding

22   that October 7th release of information by WikiLeaks?

23   A.    No.

24   Q.    So now, in general, have you at any time ever passed any

25   information from Julian Assange or WikiLeaks to Mr. Credico?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 16 of 75   841


 1   A.    No.

 2               MR. MARANDO:     All right.   Nothing further, Your

 3   Honor.

 4               THE COURT:     All right, any cross-examination?

 5               MR. ROGOW:     Yes, Your Honor.

 6                               CROSS-EXAMINATION

 7   BY MR. ROGOW:

 8   Q.    Good afternoon, Mrs. Kunstler.

 9   A.    Good afternoon.

10   Q.    My name is Bruce Rogow, and I just have a few questions

11   for you.

12        Did you ever authorize Randy Credico to use your name in

13   any communication with Roger Stone?

14   A.    No.

15   Q.    Were you surprised when you looked at that email,

16   Exhibit 55, which has been shown to you, and it showed that

17   Roger Stone was a blind copy on that?

18   A.    I didn't know he was a bind copy.         How would I know that?

19               MR. ROGOW:     Well, let's pull up 55, please.

20   BY MR. ROGOW:

21   Q.    And the top part, you see where it says, "Bcc"?

22   A.    Yes, I see that.

23   Q.    Did you know -- did you notice that when you first looked

24   at it?

25   A.    I did, but I didn't know what that was.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 17 of 75   842


 1                THE COURT:     Well, when you first received it, did it

 2   show who the blind carbon copy was?

 3   A.   No.     I mean it said Players2, but I didn't know who

 4   Players2 was.

 5                MR. MARANDO:     I understand.

 6   BY MR. MARANDO:

 7   Q.   Did you ask Mr. Credico who Players2 was?

 8   A.   I didn't.     I was so annoyed about the whole thing that I

 9   just kind of put it aside.

10   Q.   Had you authorized Mr. Credico to use your name in his

11   communications with anyone?

12   A.   No.

13   Q.   And you said you were annoyed at what happened.

14   A.   Well, I don't like to be told to ask a client somebody --

15   by somebody else.

16   Q.   Did you instruct Mr. Credico to never use your name again

17   like that?

18   A.   Well, I don't know if I specifically said that, but I told

19   him that I was not pleased that he did that, and I think that

20   the implication of that was that he shouldn't do it again.

21   Q.   So you made that clear to Mr. Credico that he should not

22   do this again?

23   A.   Yes, by implication.

24   Q.   Did you ever represent Mr. Credico as a lawyer?

25   A.   I don't think so.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 18 of 75    843


 1   Q.   Were you ever at legal meetings with Mr. Credico?

 2   A.   When Mr. Credico first got his subpoena, congressional

 3   subpoena, I was in a meeting with a number of lawyers about

 4   that subpoena and his response to it.

 5   Q.   How many lawyers were there, if you recall?

 6               MR. MARANDO:     Objection, Your Honor.

 7               THE COURT:     What grounds?

 8               MR. MARANDO:     First, relevance.    Relevance, Your

 9   Honor.

10               THE COURT:     All right, approach the bench.

11              (Bench conference.)

12               THE COURT:     This is also beyond the scope of direct,

13   so why do you want to ask her now about what happened in the

14   meeting when he got a subpoena?

15               MR. ROGOW:     Well, it is beyond the scope of direct.

16   I understand that, but she already answered it.          That's enough,

17   I can rest with that.

18               THE COURT:     All right.

19               MR. ROGOW:     Okay.

20              (Open court.)

21   BY MR. ROGOW:

22   Q.   Have you spoken recently with Mr. Credico -- when I say

23   "recently," within the past four or five months -- about

24   Exhibit 55 and his use of your name?

25   A.   No.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 19 of 75     844


 1   Q.      Are you at all concerned about the use of your name

 2   without authorization?

 3   A.      I'm not sure this was a use of my name.       This was an email

 4   to me.

 5   Q.      And blind copied to someone else.

 6                THE COURT:   Can you all approach the bench again.

 7           (Bench conference.)

 8                THE COURT:   Mr. Rogow, do you understand that a blind

 9   copy means that she didn't see that he sent it to Roger Stone?

10   This is a copy which shows a list.

11                MR. ROGOW:   You know, you're right.

12                THE COURT:   Okay, thank you.

13           (Open court.)

14   BY MR. ROGOW:

15   Q.      You would not have seen the blind copy, would you?

16   A.      No, that's what I was saying if an email came to me, if it

17   was a blind copy, I wouldn't see the blind copy.          If I wrote

18   the email, I would know, have the blind copy.          But someone

19   sending an email to me who had a blind copy, I would not see

20   that.

21   Q.      When did you first see this email in toto with the blind

22   copy showing?

23   A.      When it was shown to me by an Assistant U.S. Attorney.

24   Q.      I'm sorry, I couldn't hear the last part.

25   A.      When it was shown to me as an exhibit by the Assistant
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 20 of 75      845


 1   U.S. Attorney.

 2              MR. ROGOW:     Nothing further, Your Honor.

 3              THE COURT:     All right, any redirect?

 4              MR. MARANDO:     No, Your Honor.

 5              THE COURT:     All right, thank you very much,

 6   Ms. Kunstler, you are excused.

 7        And the government can call your next witness.

 8              MR. MARANDO:     Yes, Your Honor, the government calls

 9   Stephen Bannon.

10           (Pause.)

11              MR. KRAVIS:     May we approach?

12              THE COURT:     Yes.

13              (Bench conference.)

14              MR. KRAVIS:     I apologize, there's apparently some

15   sort of delay in getting Mr. Bannon into the building.             He's in

16   the building now.     He's on his way to the courtroom.

17              THE COURT:     All right.

18              MR. KRAVIS:     Thank you, just want to make sure the

19   Court was aware.

20              THE COURT:     That's fine.

21              MR. KRAVIS:     Thank you, Your Honor.

22              (Open court.)

23              THE COURT:     He was not waiting outside the door.         It

24   just sometimes takes time to get people from where they started

25   to where they need to end up, through the fault of no one in
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 21 of 75   846


 1   particular.

 2                 GOVERNMENT WITNESS STEVEN K. BANNON SWORN

 3              THE COURT:     You can proceed.

 4              MR. MARANDO:     Thank you.

 5                             DIRECT EXAMINATION

 6   BY MR. MARANDO:

 7   Q.   Good afternoon.      Could you please state your name for the

 8   Court?

 9   A.   Stephen K. Bannon.

10   Q.   Mr. Bannon, are you appearing here today, in court,

11   pursuant to a subpoena from the United States Government?

12   A.   Yes, I've been subpoenaed, and I've been compelled to

13   testify.

14   Q.   So would you have voluntarily appeared here today in this

15   court without a subpoena from the U.S. Government?

16   A.   No, I would not.

17   Q.   All right, Mr. Bannon, where do you live?

18   A.   I live in Washington, D.C.

19   Q.   Did you go to college?

20   A.   I did.

21   Q.   Where did you go?

22   A.   Virginia Tech, Georgetown, and Harvard.

23   Q.   What, if anything, do you currently do for a living?

24   A.   I run some not-profits.       I'm an investor. I have a

25   financial advisory firm.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 22 of 75   847


 1   Q.   Did you previously work on the 2016 Trump presidential

 2   campaign?

 3   A.   I did.

 4   Q.   Did you have a title?

 5   A.   I did.

 6   Q.   What was your title?

 7   A.   CEO Chief Executive Officer.

 8   Q.   Was CEO Chief Executive Officer the highest position in

 9   the Trump campaign other than the candidate himself?

10   A.   Yes, when I took over, yes.

11   Q.   When did you begin working as CEO of the Trump campaign?

12   A.   On the afternoon of the 14th of August, 2016.

13   Q.   Did you have a physical office while you worked as CEO of

14   the Trump campaign?

15   A.   I did.

16   Q.   Where was that office?

17   A.   The 14th floor of Trump Tower.

18   Q.   In New York City?

19   A.   In New York City.

20   Q.   Prior to working as CEO of the Trump campaign, what, if

21   anything, did you do?

22   A.   I was the executive chairman of Breitbart News, and I was

23   a head of a couple of not-for-profits.

24   Q.   How many years were you at Breitbart?

25   A.   Four, five years, I think four years as executive
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 23 of 75   848


 1   chairman.

 2   Q.   Now, while you were at Breitbart, did you meet the

 3   defendant, Roger Stone?

 4   A.   Yes.

 5   Q.   What year did you meet Mr. Stone, if you remember?

 6   A.   I think around 2011, 2012.

 7   Q.   Do you know what Mr. Stone does for a living?

 8   A.   Yes.

 9   Q.   What does he do?

10   A.   I think he's a political operative, a political

11   strategist; and an author, a writer of books and, you know,

12   newspaper articles; commentator.

13   Q.   Now, before you joined the Trump campaign as its CEO on

14   August 14, 2016, how frequently were you communicating with

15   Mr. Stone?

16   A.   I probably talked to Roger every couple of weeks.

17   Q.   How did you communicate with Mr. Stone?

18   A.   By email, I guess, at first and maybe a phone call, or

19   principally I think by email.

20   Q.   What, if anything, did you know at the time about Roger

21   Stones's relationship with Donald Trump?

22   A.   I knew he'd had a longstanding relationship with the

23   candidate.

24   Q.   Now, before you joined the Trump campaign on August 14th,

25   2016, did you ever hear Roger Stone discuss any connections
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 24 of 75   849


 1   that he had with Julian Assange or WikiLeaks?

 2   A.   Yes.

 3   Q.   What -- where did you hear those statements from, how did

 4   you hear them?

 5   A.   I think just in conversation.

 6   Q.   Did you hear them from public statements that he made?

 7   A.   Yes, from public statements.

 8   Q.   Did you also hear, you said, from conversations with him?

 9   A.   I believe so, yes.

10   Q.   And these are conversations -- were these conversations

11   you had directly with Mr. Stone?

12   A.   Yes.

13   Q.   And what did Mr. Stone -- what, if anything, did Mr. Stone

14   tell you before you joined the Trump campaign about his

15   relationship or connection with Julian Assange?

16   A.   Just that they -- he had a relationship with WikiLeaks and

17   Julian Assange.

18   Q.   Did Roger Stone ever tell you that he could obtain

19   information from WikiLeaks through that relationship or

20   connection?

21   A.   Never directly, but I think implied he had a relationship

22   with WikiLeaks and with Julian Assange but never directly told

23   me that.

24   Q.   What do you mean when you say the word "implied"?

25   A.   That he had a relationship, and WikiLeaks was a site that
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 25 of 75    850


 1   was, you know, starting to release information or potentially

 2   release information.

 3   Q.    When Mr. Stone told you directly in conversations about

 4   his relationship or connection with Mr. Assange, approximately

 5   how far in advance of you joining the Trump campaign did those

 6   conversations occur?

 7   A.    I think sometime maybe in the spring or summer of 2016.

 8   Q.    Would it have been a few months before you joined as CEO

 9   of the Trump campaign?

10   A.    As I remember, around there, sometime in the summer, late

11   spring or summer of 2016.

12   Q.    Was Mr. Stone's relationship with Julian Assange something

13   that he would frequently mention or talk about in your

14   conversations with him?

15   A.    Not frequently, no, but I think he would mention it, and

16   he mentioned it a lot on -- in the media, but not something

17   that he would mention all the time.        Like I said, we didn't

18   talk that often.     It was every couple of weeks.

19   Q.    Now, so -- I want to be sure I'm clear on this.

20        So you did have private conversations with Mr. Stone before

21   you joined the Trump campaign, correct?

22   A.    Before he -- before I joined.

23   Q.    Before you joined the Trump campaign, correct?

24   A.    Yes, I would talk to Roger every couple of weeks.

25   Q.    In those conversations would he, or would he not,
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 26 of 75     851


 1   frequently mention his connection with Mr. Assange?

 2   A.    It was not frequently but, you know, every now and again.

 3   So I knew it, but it wasn't frequently, as I remember.

 4   Q.    Mr. Bannon, this isn't the first time you testified in

 5   this case; is that correct?

 6   A.    The first time testifying in this case?

 7   Q.    In this matter, you testified in the grand jury; is --

 8   A.    That's correct.        I was compelled to testify, forced to

 9   testify at the grand jury.

10   Q.    Okay.

11                 MR. MARANDO:     May I approach, Your Honor?

12                 THE COURT:     Yes.

13   BY MR. MARANDO:

14   Q.    I'm showing you what has been marked as Grand Jury

15   Exhibit 209.

16        If you look at the front page, is that your name?

17   A.    Yes, that's my name.

18   Q.    Do you remember testifying before the grand jury?

19   A.    I do.

20   Q.    And was it on July 6th, 2017?

21   A.    I don't remember.

22   Q.    Is there a date that appears on the front page of this?

23   A.    There is.

24   Q.    What is that date?

25   A.    July 6th, 2017.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 27 of 75   852


 1   Q.    Does that date sound like the time that -- I'm sorry.

 2   January 18th, 2019.     My apologies.

 3        Did you testify on January 18th, 2019?

 4   A.    I have no idea.

 5   Q.    Does that sound correct?

 6   A.    Yes.

 7   Q.    Now, there were prosecutors that were present there,

 8   correct?

 9   A.    They were, yes.

10   Q.    Andrew Goldstein, does that sound correct?

11   A.    Yes.

12   Q.    And you were the witness that was there, correct?

13   A.    Yes.

14   Q.    There was a court reporter that was taking down everything

15   you said, correct?

16   A.    That's correct.

17   Q.    And there were grand jurors there; isn't that right?

18   A.    That's correct.

19   Q.    You took an oath -- the defendant, Mr. Stone, was not

20   there; is that right?

21   A.    That's correct.

22   Q.    You took an oath to tell the truth; isn't that right?

23   A.    That's correct.

24   Q.    And the prosecutor asked you a number of questions; isn't

25   that right?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 28 of 75   853


 1   A.    That's correct.

 2   Q.    But before he asked you any questions, he advised you of

 3   your rights as a witness; is that correct?

 4   A.    That's correct.

 5   Q.    All right.    And he told you that if you failed to tell the

 6   truth before the grand jury, you could be charged with perjury;

 7   isn't that right?

 8   A.    That's correct.

 9   Q.    And you told the grand jury that you understood that

10   right; isn't that correct?

11   A.    That's correct.

12   Q.    I want to turn to page 7, if you can.        Let me know when

13   you're on page 7.

14   A.    I'm at page 7.

15   Q.    Line 15?

16   A.    Yes.

17   Q.    So you were asked at page 7, line 15, "And when you had

18   private conversations with him about his connection to Julian

19   Assange, approximately how far in advance of your joining the

20   campaign did that conversation take place?"

21        And you responded, "Oh, I think the first time it was

22   months before, but I think it all the way led up to right

23   before I joined the campaign.       It was something he would, I

24   think, frequently mention or talk about when we talked about

25   other things."
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 29 of 75   854


 1        Did I read that correctly?

 2   A.    That's correct.

 3   Q.    All right.   Now, in any of your conversations with

 4   Mr. Stone, did he ever brag to you about his connections to

 5   Assange?

 6   A.    I wouldn't call it bragging, but maybe boasting, I guess

 7   the difference between bragging and boasting, but he would

 8   mention it.

 9   Q.    What do you mean by "boast"?

10   A.    That he had a relationship with WikiLeaks and Julian

11   Assange.

12   Q.    Now, I want to discuss -- I'm sorry.

13        So you actually began working as CEO of the Trump campaign

14   on August 14th, 2016, correct?

15   A.    Yes.

16   Q.    I would like to ask you some questions about individuals

17   you may have encountered while you were CEO of the Trump

18   campaign; first, Eric Prince.

19   A.    Yes.

20   Q.    Do you know an individual named Eric Prince?

21   A.    I do.

22   Q.    Have you met him personally?

23   A.    I have.

24   Q.    How long have you known him?

25   A.    Five, six, seven years.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 30 of 75   855


 1   Q.    Was Mr. Prince a supporter of the Trump campaign?

 2   A.    He was.

 3   Q.    Would Mr. Prince ever come to Trump Tower while you were

 4   CEO of the campaign?

 5   A.    Yes.

 6   Q.    Was Mr. Prince providing any ideas to the campaign while

 7   were you CEO?

 8   A.    Yes.

 9   Q.    What topics, if any, do you remember discussing with

10   Mr. Prince while you were CEO of the Trump campaign?

11   A.    National security types of things, defense.

12   Q.    Okay.     Did -- moving on, I want to turn now to another

13   individual.

14        Do you know an individual by the name of Ted Malik?

15   A.    I do.

16   Q.    Do you know what, if anything, Mr. Malik does for a

17   living?

18   A.    I think he's a professor in the United Kingdom.

19   Q.    Do you know if he is a writer?

20   A.    Yeah, I believe he also writes, yes.

21   Q.    Do you know about what subjects he writes?

22   A.    I think he writes about politics and European Union

23   politics.

24   Q.    Does Mr. Malik, to your knowledge, live in England?

25   A.    I believe he lives in England.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 31 of 75   856


 1   Q.    Do you know whether or not Mr. Malik has any relationship

 2   to Mr. Stone?

 3   A.    I don't.

 4   Q.    Did you have any interaction with Mr. Malik after you

 5   became CEO of the Trump campaign?

 6   A.    I might have.

 7   Q.    And now in what -- you say you might have.

 8        In what context do you think you may have had interactions

 9   with Mr. Malik while you were CEO of the Trump campaign?

10   A.    He might have sent some emails with ideas, foreign policy

11   ideas, et cetera, ideas about the campaign.

12   Q.    Was Mr. Malik trying to become the United States

13   ambassador to the European Union?

14   A.    I found that out after the campaign, but yes.

15   Q.    So you found that out after the campaign?

16   A.    Yes.

17   Q.    Did you have any communications with Mr. Malik while he

18   was -- about the topic of him trying to become ambassador,

19   U.S. ambassador to the EU?

20   A.    I don't remember.

21   Q.    I want to turn back to Roger Stone.

22        After you joined the Trump campaign as its CEO on

23   August 14th, 2016, did you continue to communicate with

24   Mr. Stone?

25   A.    I did.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 32 of 75   857


 1   Q.   How many times did you communicate with Mr. Stone after

 2   you became CEO of the Trump campaign but before election day?

 3   A.   I don't totally recall, but I would say a half a dozen,

 4   ten, twelve, something like that.

 5   Q.   During that time, you're now CEO of the Trump campaign,

 6   did Mr. Stone continue to tell you that he had a connection to

 7   WikiLeaks and Julian Assange?

 8   A.   Yes.

 9   Q.   In any of those communications after you joined the Trump

10   campaign, did Mr. Stone tell you that WikiLeaks had materials

11   that would help Donald Trump and possibly hurt Hillary Clinton?

12   A.   I think he implied maybe in some of the emails that there

13   were potential, the Clinton emails or emails that he had gotten

14   from the Clinton campaign were potentially -- WikiLeaks

15   potentially had, and I would view that as helping -- hurting

16   Hillary Clinton and helping the Trump campaign.

17   Q.   And he represented this to you?

18   A.   I think in some of the emails he might have, yes.

19   Q.   While you were CEO of the Trump campaign, who, if anyone,

20   was the campaign's access point to WikiLeaks?

21   A.   The campaign's access point?

22   Q.   Yes.

23   A.   I don't think we had one.

24   Q.   I want to refer back to Government's Exhibit 209 that's in

25   front of you.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 33 of 75   858


 1        This is the same grand jury transcript that I showed you

 2   before, correct?     Am I correct?

 3   A.    Yes.

 4   Q.    Okay, this is your testimony in the grand jury.

 5        This was the Robert Mueller grand jury, correct?

 6   A.    Yes.

 7   Q.    Now, I want you to turn to page 14, line 4.         I'm going to

 8   read line 4 through 8 on page 14.

 9        And you're asked, "And just within the campaign, who was

10   the access point to WikiLeaks?"

11        And you responded, "I think it was generally believed that

12   the access point or potential access point to WikiLeaks and to

13   Julian Assange would be Roger Stone."

14        Did I read that correctly?

15   A.    That's correct.

16   Q.    And did you, at that time, did you personally believe or

17   did you personally view Roger Stone as the access point between

18   the Trump campaign and WikiLeaks?

19   A.    Yes.

20   Q.    And was that based on represent -- the representation that

21   Mr. Stone had made to you?

22   A.    Both publicly and also privately, yes.

23   Q.    I want to show to the jury what has been previously

24   admitted into evidence as Government's Exhibit 28.

25        Mr. Bannon, can you see Government's Exhibit 28?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 34 of 75   859


 1   A.    I can.

 2   Q.    Do you recognize what this is?

 3   A.    Yes.

 4   Q.    What is this?

 5   A.    It's an email.

 6   Q.    Is this an email that Mr. Stone, beginning at the bottom,

 7   that Mr. Stone sent to you on August 18th, 2016?

 8   A.    Yes.

 9   Q.    So this email was sent August 18th, 2016.

10        About how many days after, if you remember, was this email

11   sent from when you became CEO of the Trump campaign?

12   A.    I think it was publicly announced, I believe on the 17th

13   or 18th, so this would be right when it was publicly announce.

14   Q.    So approximately one day after it was publicly announced

15   that you became CEO of the Trump campaign, Mr. Stone sent you

16   this email?

17   A.    That would be correct, yes.

18   Q.    Now, at the time that you received this email from

19   Mr. Stone, do you remember where then-candidate Donald Trump

20   was in the polls relative to his opponent Hillary Clinton?

21   A.    We were, depending on the pole, I don't know, 10, 12, 14,

22   16 points behind.      It depended on the polling, but we were

23   pretty far behind.

24   Q.    At the bottom of this email Mr. Stone states, "Trump can

25   still win, but time is running out.        Early voting begins in six
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 35 of 75      860


 1   weeks.     I do know how to win this, but it ain't pretty.

 2   Campaign has never been good at playing the new media.             Lots to

 3   do, let me know when you can talk, R."

 4        Did I read that correctly?

 5   A.    That's correct.

 6   Q.    Then you respond, "Let's talk ASAP"; am I correct?

 7   A.    That's correct.

 8   Q.    When Mr. Stone wrote to you, "I do know how to win this

 9   but it ain't pretty," what in your mind did you understand that

10   to mean?

11   A.    Well, roger is an agent provocateur, he's an expert in

12   opposition research.     He's an expert in the tougher side of

13   politics.     And when you're this far behind, you have to use

14   every tool in the toolbox.

15   Q.    What do you mean by that?

16   A.    Well, opposition research, dirty tricks, the types of

17   things that campaigns use when they have got to make up some

18   ground.

19   Q.    Did you view that as sort of value added that Mr. Stone

20   could add to the campaign?

21   A.    Potentially value added, yes.

22   Q.    Was one of the ways that Mr. Stone could add value to the

23   campaign his relationship with WikiLeaks or Julian Assange?

24   A.    I don't know if I thought it at the time, but he could --

25   you know, I was led to believe that he had a relationship with
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 36 of 75     861


 1   WikiLeaks and Julian Assange.

 2   Q.    I want to turn to Exhibit 32.

 3              MR. MARANDO:     And publish it to the jury, please.

 4         Ms. Rhode, can you -- yes, thank you.        The bottom part

 5   first, please, right there.

 6   BY MR. MARANDO:

 7   Q.    Mr. Bannon, directing you to Government's Exhibit 32, I

 8   want to direct to you all the way to the bottom of this

 9   exhibit.

10        Do you recognize at the bottom, is that an email from you,

11   dated October 4th, 2016, at 9:25 a.m.?

12   A.    That's correct, yes.

13   Q.    Was this an email that you sent to Roger Stone?

14   A.    Yes, that's correct.

15   Q.    I'm going to read that bottom email.        It says, "What was

16   that this morning?"

17        Did I read that correctly?

18   A.    You did.

19   Q.    Now, do you remember what that was in reference to?

20   A.    There was, I believe, that morning a press coverage in

21   London that had been highly touted by the media, and it didn't

22   turn out like the media hyped it in advance.          It didn't turn

23   out to be what people were hyping it about.

24   Q.    Was it supposed to be an announcement by WikiLeaks?

25   A.    I think Julian Assange and WikiLeaks were having a press
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 37 of 75   862


 1   conference and potentially making some announcements, yes.

 2   Q.   And what would those announcements have related to, to

 3   your knowledge?

 4   A.   I think what the news media was saying that it was

 5   potentially about the Clinton emails or Clinton -- something to

 6   do with the Clinton campaign.

 7   Q.   Was that getting a lot of press at the time, that there

 8   was supposed to be this announcement by WikiLeaks?

 9   A.   Yes, it was.     The Drudge website had a double siren.       It

10   means it's of like national importance.

11   Q.   Why then, why did you send this email then, that date on

12   October 4th, 2016, to Mr. Stone?

13   A.   I don't believe -- I think the press conference was about

14   another topic or it wasn't about the topic that everybody had

15   hyped it about.

16   Q.   Was one of the reasons why you sent this email to

17   Mr. Stone because he was the access point to WikiLeaks and

18   Julian Assange in the campaign?

19   A.   Yes, he had a relationship or told me he had a

20   relationship with Julian Assange and WikiLeaks, so it would be

21   natural that I would reach out to him.

22   Q.   So were you sending this email to try to find out why

23   there wasn't any announcement that day?

24   A.   I think it's twofold.      One is to find out why there's no

25   announcement, and the other was a little bit of a heckle.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 38 of 75    863


 1   Q.    That nothing came up?

 2   A.    That nothing came up.

 3   Q.    I want to read the email responsive above that from

 4   Mr. Stone on the same day.

 5                MR. MARANDO:   I'm sorry, you can bring it back to

 6   where it was.

 7   BY MR. MARANDO:

 8   Q.    "Fear, serious security concern, he thinks they are going

 9   to kill him and the London police are standing down.           However,

10   a load every week going forward.       Roger Stone."

11        Did I read that correctly?

12   A.    You did, sir.

13   Q.    And you responded above, "He didn't cut deal with

14   Clintons."

15        Did I read that correctly?

16   A.    That's correct.

17   Q.    Why did you respond that way to Mr. Stone?

18   A.    Well, this was so hyped that it was going to be something,

19   and then it turned out to be something totally different, I --

20   you know, putting my cynical hat on that it might have been

21   some other reason then, they just didn't -- they had the press

22   conference and didn't say anything.        Maybe a deal was cut

23   behind the scenes.

24   Q.    When you are having this back-and-forth with Mr. Stone on

25   October 4th, 2016, did you believe that Stone actually knew
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 39 of 75      864


 1   what happened with WikiLeaks and why they didn't release

 2   documents on that day?

 3   A.      Yes.    I took it from the email he had sent me, he had

 4   quite a detailed knowledge of what went on.             So from the email

 5   he sent me, he had quite a detailed knowledge of what went on.

 6   So I also thought that he had an understanding of what went on.

 7   Q.      That's why you wrote the first email?

 8   A.      That's correct, yes.

 9   Q.      Now, do you know whether or not WikiLeaks released any

10   emails related to John Podesta, the chair of the Clinton

11   campaign, following the October 4th, 2016 email?

12   A.      Yes, I believe they did, yes.

13   Q.      Was that, to your memory, on October 7th, 2016?

14   A.      I don't remember specifically on October 7th, no.

15   Q.      You don't?

16   A.      No.

17   Q.      All right.    Does that sound about right, do you remember

18   the date it came out?

19   A.      I just remember the weekend.          It came out on what we refer

20   to as "Billy Bush Weekend."          I think they came out around that

21   time.

22                  MR. MARANDO:     Okay, nothing further, Your Honor.

23                  THE COURT:     All right, any cross-examination of this

24   witness?

25                  MR. BUSCHEL:     Yes, Judge.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 40 of 75   865


 1         May it please the Court, good afternoon.

 2         Good afternoon, Mr. Bannon.

 3                THE WITNESS:    Hi.

 4                               CROSS-EXAMINATION

 5   BY MR. BUSCHEL:

 6   Q.    I represent Roger Stone.

 7        Before you joined the Trump campaign, you were the

 8   executive chairman of Breitbart News?

 9   A.    That's correct.

10   Q.    That is a conservative news site?

11   A.    Yes.

12   Q.    You became chief executive officer of the Trump campaign,

13   didn't you?

14   A.    That's correct.

15   Q.    And you knew Roger Stone at this time and while you were

16   working at Breitbart as an author, writer, political operative,

17   correct?

18   A.    That's correct.

19   Q.    At that time you said you spoke to Roger Stone every

20   couple of weeks, right?

21   A.    Yes.

22   Q.    And you knew that Roger Stone had a longstanding

23   relationship with Donald Trump?

24   A.    Yes.

25   Q.    You have been interviewed by the special counsel's office
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 41 of 75       866


 1   numerous times, right?

 2   A.   Yes.

 3   Q.   And you appeared in front of the grand jury?

 4   A.   Yes.

 5   Q.   And you also appeared in front of the House Permanent

 6   Select Committee on Intelligence, true?

 7   A.   Yes.

 8   Q.   Throughout all of those interviews by Congress and the

 9   Department of Justice, you were asked many questions about many

10   different topics that have absolutely nothing to do with Roger

11   Stone.

12   A.   That's correct, yes.

13   Q.   The interviews with the FBI and the special counsel's

14   office were hours long, correct?

15   A.   More than hours, many hours.

16   Q.   Many hours.     Many lawyers, many federal agents, right?

17   A.   Yes, sir.

18   Q.   When you appeared in front of the House Permanent Select

19   Committee, there were a dozen or so congressman --

20                MR. MARANDO:     Objection.

21                MR. BUSCHEL:     Just describing the room.

22                THE COURT:     All right.     Well, you can come to the

23   bench and tell me what the basis of the objection is.

24               (Bench conference.)

25                THE COURT:     Okay.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 42 of 75     867


 1              MR. MARANDO:     Just asking questions about the, his

 2   testimony before the House Permanent Select Committee seems

 3   like it's outside the scope of the direct.

 4              THE COURT:     What are we doing?

 5              MR. BUSCHEL:     It's just to set that he testified

 6   there, and there's some questions about what he testified to,

 7   and documents were asked of him and he had lawyers respond.

 8   It's general.

 9              THE COURT:     About the subject matter of his -- are

10   you going to ask him about things he was asked there?

11              MR. BUSCHEL:     Yes.

12              THE COURT:     That relate to his direct testimony or

13   about all of these other topics?

14              MR. BUSCHEL:     No, I'm not going to ask about the

15   other topics.

16              THE COURT:     All right, is it inconsistent with his

17   in-court testimony?

18              MR. BUSCHEL:     Some yes, some no.     It's not a big

19   deal.

20              THE COURT:     I'm just saying if it's inconsistent with

21   his in-court testimony, you can bring it out.          If it's not

22   inconsistent with his in-court testimony it's hearsay and you

23   can't bring it up.

24              MR. BUSCHEL:     I understand.

25              THE COURT:     All right.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 43 of 75   868


 1         (Open court.)

 2   BY MR. BUSCHEL:

 3   Q.    You were brought to Congress, there were many congressman

 4   and congresswomen asking you questions about various topics

 5   outside of Roger Stone?

 6   A.    Yes, sir.

 7   Q.    You and the Trump campaign did not view Roger Stone as an

 8   access point between the Trump campaign and WikiLeaks, correct?

 9   A.    I did or did not?

10   Q.    Did not.

11   A.    Did not view him as an access point?        I think we did, yes.

12   Q.    You just gave an interview in preparation for your

13   testimony today, right, with the government, with the

14   Department of Justice?

15   A.    What do you mean, an interview?

16   Q.    Did you sit down with them recently?

17   A.    Yes.

18   Q.    And did they ask you that precise question, whether you

19   thought Roger Stone was an access point to WikiLeaks?

20   A.    I think they asked me the exact question they just asked

21   me a few minutes ago.

22   Q.    And you gave a different answer than you just gave right

23   now, didn't you?

24        You said that Roger Stone -- you and the Trump campaign did

25   not view Mr. Stone as an access point between the Trump
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 44 of 75   869


 1   campaign and WikiLeaks.

 2   A.   The campaign had no -- had no official access to WikiLeaks

 3   or to Julian Assange, but Roger would be considered, if we

 4   needed an access point, an access point because he had implied

 5   or told me that he had a relationship with WikiLeaks and Julian

 6   Assange.

 7   Q.   You don't recall Mr. Stone had access to nonpublic

 8   information from WikiLeaks, correct?

 9              THE COURT:    Do you recall -- do you know --

10   BY MR. BUSCHEL:

11   Q.   He didn't tell you that, did he, that he had nonpublic

12   access to WikiLeaks documents?

13   A.   No, I don't believe he ever did.

14   Q.   And you never spoke to Mr. Stone about who his actual

15   source might be, correct?

16   A.   That never came up.      I thought he would have -- it was

17   always -- I always believed that Roger had the relationship

18   with WikiLeaks and Julian Assange.        It never came up that there

19   was someone else.

20   Q.   But that is your speculation, he did not tell you that.

21   A.   Did not tell me what?

22   Q.   That Julian Assange was that contact person.

23   A.   I don't remember.

24   Q.   In September 2016 -- by September 2016, WikiLeaks already

25   released a large number of emails from the DNC that you felt
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 45 of 75     870


 1   were marginally helpful to the Trump campaign.

 2   A.   That's correct.

 3   Q.   You don't remember if Roger Stone had any discussion of

 4   WikiLeaks within the campaign, besides you?

 5   A.   I don't know.

 6   Q.   In fact, in your mind it wasn't a major topic of

 7   conversation, was it?

 8   A.   That's correct, it was not.

 9   Q.   I mean you're -- at the time, you were a busy guy.            The

10   campaigns could be intense, time intensive, you've got

11   everybody talking in your ear, right?

12   A.   That's correct.

13   Q.   Everybody is sending you emails?

14   A.   That's correct.

15   Q.   Everybody has the great idea to turn this campaign around,

16   right, everyone.

17   A.   That's correct.

18   Q.   From the kid in the mailroom to everyone, right?

19   A.   That's correct.

20   Q.   To the guy on the street.

21   A.   That's correct.

22   Q.   And you have to -- being the head person in charge at the

23   time, need to filter all of that?

24   A.   That's correct.

25   Q.   The good ideas from the silly ones, right?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 46 of 75   871


 1   A.   That's correct.

 2   Q.   And everybody thinks they know something special and have

 3   special access and all of this stuff that you don't know, that

 4   they know better than you, right?

 5   A.   That's correct.

 6   Q.   And it's your job to distinguish reality from fantasy, if

 7   you will.

 8   A.   That's correct.

 9   Q.   So in your mind at the time, you had important stuff to

10   look at, and WikiLeaks was not a high priority, was it.

11   A.   That's correct.

12   Q.   You believed that Assange was, quote, a nonevent.

13   A.   That's correct.

14               THE COURT:     At what point?

15               MR. BUSCHEL:     At the event of --

16        Let's get into what the government just showed you.

17   BY MR. BUSCHEL:

18   Q.   At that point where there was a big hype, Drudge Report,

19   two sirens, it was nothing, right, a big dud?

20   A.   It was a big dud, yes.

21   Q.   So you just said, in essence, you were teasing Roger

22   Stone, "Hey, what happened," heckling him, "Nice, nice, your

23   friend, Julian Assange."

24   A.   I didn't heckle, but things that the WikiLeaks thing would

25   do would be marginally helpful.       Things that would hurt Hillary
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 47 of 75   872


 1   Clinton and help the candidate would be positive for the

 2   campaign, we were that far behind.

 3   Q.   At that point you thought it was all a lot of talk,

 4   nothing from Roger Stone?

 5   A.   That morning, yes.

 6   Q.   Julian Assange made a promise publicly that he'll have

 7   more releases about the Clinton campaign and Clinton things on

 8   a weekly basis.     That was public knowledge at that point.

 9   A.   That is correct, yes, as I remember.

10   Q.   Even then, even with that announcement, you thought it was

11   nonsense that -- not even something you were concerned with?

12   A.   Not a high priority, yes.

13   Q.   Roger Stone was not sent by anyone in the campaign to talk

14   to Julian Assange, true?

15   A.   Not to my knowledge, no.

16   Q.   And you never had a conversation with Roger Stone about

17   sending someone to talk to Julian Assange, correct?

18   A.   That's correct.

19   Q.   And the campaign, when you were there, never sent anyone

20   to contact Julian Assange?

21   A.   Not to my knowledge, no.

22   Q.   You've spoken to Roger Stone since you left the campaign?

23   A.   I have, yes.

24   Q.   You have spoken to Roger Stone since you -- you had a

25   position in the White House for a period of time?
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 48 of 75   873


 1   A.     That is correct.

 2   Q.     And you have spoken to Roger Stone since you left the

 3   White House, correct?

 4   A.     That is correct.

 5   Q.     You have never spoken about Russian interference in the

 6   election with Roger Stone, have you?

 7   A.     I have not.

 8   Q.     This Billy Bush Weekend time period that you just

 9   referenced, others outside of the campaign were taking credit

10   for this event of this WikiLeaks dump, correct?

11   A.     As I remember, when I became cognizant that that happened,

12   yes.

13   Q.     When asked who it might be, you said it could have been

14   Jason Miller who took credit for this?

15   A.     I don't remember saying that.

16   Q.     David Bossie, Brad Parsale, Michael Flynn, Donald

17   Trump Jr., Rudy Giuliani, these are all names that people were

18   going, "Oh, I had something to do with that."

19   A.     I didn't hear that.    I'm not saying it's not true, I just

20   don't remember hearing that.

21   Q.     In fact, in retrospect, you don't think Roger Stone

22   predicted anything having to do with WikiLeaks or talked to

23   someone at WikiLeaks about data dumps, upcoming data dumps.

24   A.     What do you mean, "in retrospect"?

25   Q.     As you sit here today, you don't think that Roger Stone
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 49 of 75    874


 1   had any inside knowledge and predictions from WikiLeaks.

 2                MR. MARANDO:     Object, Your Honor.

 3                THE COURT:     Sustained.

 4   BY MR. BUSCHEL:

 5   Q.      Roger Stone was not the only person claiming to attempt to

 6   have contact with WikiLeaks as a source, true?

 7                MR. MARANDO:     Objection, Your Honor.

 8                THE COURT:     I think he asked him that question.

 9           To your knowledge, did other people -- well, let's break

10   this into two.

11           Did other people claim to you that they had a connection

12   to WikiLeaks?

13                THE WITNESS:     No, not that I remember.

14                THE COURT:     Are you aware of whether other people

15   claimed publicly that they did?

16                THE WITNESS:     I don't even remember it publicly.    I

17   remember it was -- basically, I think, particularly in

18   conservative media, it was Roger.

19   BY MR. BUSCHEL:

20   Q.      Eric Prince was not an employee of the Trump campaign,

21   true?

22   A.      That's correct.

23   Q.      Held no official position with the campaign?

24   A.      That's correct.

25                MR. BUSCHEL:     One moment, Judge.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 50 of 75   875


 1              THE COURT:     That's fine.

 2         (Pause.)

 3              MR. BUSCHEL:     That's it, thank you.

 4         Thank you, sir.

 5              THE COURT:     All right.     Any redirect of this witness?

 6              MR. MARANDO:     Just briefly, Your Honor.

 7                            REDIRECT EXAMINATION

 8   BY MR. MARANDO:

 9   Q.    You were asked on cross-examination about whether or not

10   you were interested in the WikiLeaks release; you were asked

11   that, am I right, by Mr. Buschel?

12   A.    Yes, I think so.

13   Q.    You were interested -- let me rephrase that.

14        You were asked on cross-examination whether or not you were

15   interested in what WikiLeaks had; is that right?

16   A.    That's correct.

17   Q.    Now, I want to pull back up the October 4th email,

18   Exhibit 32.

19        Is this the email that we discussed on direct examination

20   regarding the date that WikiLeaks was supposed to make an

21   announcement releasing materials possibly belonging to Hillary

22   Clinton?

23   A.    At a press conference, yes.

24   Q.    You testified on cross-examination that you weren't

25   necessarily interested in what WikiLeaks has, correct, but --
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 51 of 75   876


 1   am I right, did you answer that to Mr. Buschel?

 2   A.   Yes.

 3   Q.   But in this email here, on October 4th, 2016, this is the

 4   date of the supposed announcement, am I right?

 5   A.   Yes.

 6   Q.   At 9:25 a.m. --

 7   A.   Yes.

 8   Q.   -- that morning, Mr. Stone was the man that you wrote to,

 9   to find out what was happening with that announcement; am I

10   right?

11   A.   That's correct.

12   Q.   And there was a reason why you wrote to Mr. Stone at

13   9:25 in the morning, of the morning of that announcement; am I

14   right?

15   A.   That's correct.

16   Q.   And that reason is -- is that reason that he was the

17   access point or the --

18               MR. BUSCHEL:     Objection, leading.

19               THE COURT:     I think you testified on direct that he

20   had few reasons for writing him, so why did you write to Stone,

21   in particular, at 9:25 that morning, what was that?

22               THE WITNESS:     Because Roger was the guy that knew --

23   had told us or told me he knew WikiLeaks and knew Julian

24   Assange.

25               MR. MARANDO:     Thank you.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 52 of 75     877


 1   BY MR. MARANDO:

 2   Q.      You were also asked on cross-examination about various

 3   individuals who took credit for predicting the release of

 4   emails by WikiLeaks.

 5        You were asked that on cross-examination, correct?

 6   A.      That's correct.

 7   Q.      So names like Jason Miller were mentioned, and other

 8   individuals that may have announced or may have predicted this

 9   release of materials; is that right?

10   A.      But I said that I didn't them predict that.

11   Q.      Okay.     But you are aware that -- or you knew that Roger

12   Stone took credit for predicting the release of those emails;

13   am I correct?

14   A.      I think what I said is that over that weekend, when I

15   heard and became aware that there were emails released, that I

16   also believed I heard that Roger Stone was somehow involved in

17   the release of those emails.

18                   MR. MARANDO:     Nothing further.

19                   THE COURT:     All right.   Mr. Bannon, you are excused

20   as a witness.        Thank you, you may step down.

21             (Witness excused.)

22                   THE COURT:     I have some good news for members of the

23   jury.     Our next witness is not in the building and not going to

24   testify today, so we're going to break and let you all enjoy

25   your weekend.
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 53 of 75      878


 1           I do want to underscore that, again, the case has not yet

 2   been submitted to you.       You have heard some evidence, you have

 3   not heard all of the evidence.        There will be many

 4   opportunities over the next three days to perhaps hear someone

 5   discussing the matter on the news or in public, or see

 6   something on line.        People may want to ask you about it.       You

 7   may be thinking, "Gee, I just need to solidify in my mind what

 8   happened about this, that or the other," but you are instructed

 9   to put this case out of your mind for the next several days.

10   Do not discuss it with anyone.        If they bring it up, you tell

11   them you don't want to discuss it with them.          If any press

12   information comes to your attention inadvertently, turn the

13   page, click on something else, turn off the TV, leave the room.

14           I will ask you when you get back on Tuesday if you have

15   read or heard anything about the case.        If someone brings

16   something to you or tries to talk to you, please be sure to

17   report that to Mr. Haley when you come back on Tuesday.

18           I hope you all have a great weekend, and we'll see you

19   then.

20           Thank you very much.    You can leave your notebooks here.

21           (Jury excused 3:03 p.m.)

22                THE COURT:    I plan to start at the regular time,

23   9:30 a.m. on Tuesday, so please have the witness here and ready

24   to go at that time, and whoever the witnesses that are to

25   follow the witness on Tuesday morning should be teed up and
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 54 of 75      879


 1   ready to go.

 2        On Wednesday the 13th, I want to let you know that we

 3   won't go much later than 4:00 or 4:15 if necessary.           There

 4   is -- there's a conflict in the afternoon in another event, and

 5   then there may be some cases that I have to hear either

 6   Thursday morning or Friday morning that may require us to start

 7   a little later, but we'll talk about that at that time.

 8        Is there anything the government wanted to bring to my

 9   attention now?

10              MR. KRAVIS:    May we approach briefly regarding

11   scheduling?

12              THE COURT:    Yes.

13        Is this a conversation you also want sealed?

14              MR. KRAVIS:    Yes, please.

15              (Bench conference sealed.)

16              THE COURT:    Okay.

17              MR. KRAVIS:

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 55 of 75   880


 1

 2

 3              MR. BUSCHEL:

 4

 5              MR. KRAVIS:

 6

 7

 8

 9

10

11              THE COURT:

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 56 of 75   881


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23              MR. KRAVIS:

24              THE COURT:

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 57 of 75   882


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23              MR. KRAVIS:

24

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 58 of 75   883


 1

 2

 3

 4

 5

 6

 7

 8

 9

10              THE COURT:

11

12              MR. KRAVIS:

13              THE COURT:

14

15

16

17

18

19

20

21              MR. BUSCHEL:

22              THE COURT:

23

24

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 59 of 75   884


 1              MR. BUSCHEL:

 2              THE COURT:

 3              MR. KRAVIS:

 4

 5

 6

 7

 8

 9

10

11              THE COURT:

12

13

14

15

16

17

18

19              MR. KRAVIS:

20

21              THE COURT:

22

23              MR. BUSCHEL:

24

25              THE COURT:
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 60 of 75   885


 1

 2

 3

 4              MR. BUSCHEL:

 5

 6

 7

 8

 9

10              THE COURT:

11

12              MR. BUSCHEL:

13              MR. KRAVIS:

14              THE COURT:

15

16

17

18

19

20              MR. KRAVIS:

21

22              MR. BUSCHEL:

23              MR. KRAVIS:

24              THE COURT:

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 61 of 75   886


 1

 2

 3

 4

 5

 6

 7

 8               MR. KRAVIS:

 9               MR. BUSCHEL:

10              (Open court.)

11               THE COURT:     All right, court is adjourned until

12   Tuesday.

13               (Trial adjourned at 3:15 p.m.)

14                                     -oOo-

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 302 Filed 02/14/20 Page 62 of 75   887


 1                                 CERTIFICATE

 2        I certify that the foregoing is a true and correct

 3   transcript, to the best of my ability, of the above pages, of

 4   the stenographic notes provided to me by the United States

 5   District Court, of the proceedings taken on the date and time

 6   previously stated in the above matter.

 7        I further certify that I am neither counsel for, related

 8   to, nor employed by any of the parties to the action in which

 9   this hearing was taken, and further that I am not financially

10   nor otherwise interested in the outcome of the action.

11
     _________________________________          ________________________
12   /s/ Crystal M. Pilgrim, RPR, FCRR          Date: November 9, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                  888
    Case 1:19-cr-00018-ABJ   331 [1]  827/12              864/17  866/9
                              Document 302 Filed 02/14/20 Page 63 of 75 867/1 867/6
-                            333 [1] 827/17               867/9 867/10 867/13
-oOo [1]   886/14            33301 [2] 826/23 827/9       867/14 868/4 869/14 872/7
/                            33316 [1] 827/13             872/16 873/5 873/23 875/9
                             33394 [1] 827/4              877/2 878/6 878/8 878/15
/s [1]    887/12             3:03 [1] 878/21              879/7
0                            3:15 [1] 886/13             above [4] 863/3 863/13
                             3rd [1] 826/22               887/3 887/6
018 [1]    826/4                                         absolutely [1] 866/10
                             4
1                            4 o'clock [1] 829/20
                                                         access [18] 857/20 857/21
                                                          858/10 858/12 858/12
10 [1] 859/21                401 [1] 827/8                858/17 862/17 868/8
100 [2] 826/22 827/3         4700-F [1] 827/17            868/11 868/19 868/25
1000 [1] 826/22              4:00 [1] 879/3               869/2 869/4 869/4 869/7
12 [1] 859/21                4:15 [1] 879/3               869/12 871/3 876/17
120 [1] 827/8                4th [6] 861/11 862/12       action [3] 826/3 887/8
130-120 [1] 827/8             863/25 864/11 875/17        887/10
1300 [1] 827/4                876/3                      active [1] 834/9
13th [1] 879/2                                           actual [1] 869/14
14 [4] 848/14 858/7 858/8    5                           actually [2] 854/13
 859/21                      501 [1] 827/12               863/25
14th [5] 847/12 847/17       530-5301 [1] 827/5          ADAM [1] 826/15
 848/24 854/14 856/23        5301 [1] 827/5              Adam.Jed [1] 826/20
15 [2] 853/15 853/17         55 [7] 836/19 836/25        add [2] 860/20 860/22
16 [1] 859/22                 839/12 839/16 841/16       added [2] 860/19 860/21
17th [1] 859/12               841/19 843/24              adjourned [2] 886/11
18 [1] 829/3                 555 [1] 826/17               886/13
18th [5] 852/2 852/3                                     adjust  [1] 831/12
 859/7 859/9 859/13          6                           admitted [2] 836/18
19-18 [1] 829/3              6th [2] 851/20 851/25        858/24
19-CR-018 [1] 826/4
1917 [1] 838/20              7                           advance [4] 836/10 850/5
                                                          853/19 861/22
1918 [1] 832/17              767-8909 [1] 826/23         advised [1] 853/2
1995 [1] 834/2               7698 [1] 826/18             advisory [1] 846/25
1:55 [1] 826/7               7th [5] 840/13 840/19       after [9] 836/14 856/4
                              840/22 864/13 864/14
2                                                         856/14 856/15 856/22
20001 [1] 827/18             8                            857/1 857/9 859/10 859/14
                                                         afternoon [10] 826/5
2011 [1] 848/6               8259 [1] 827/13              829/12 830/12 841/8 841/9
2012 [1] 848/6               830 [1] 828/5                846/7 847/12 865/1 865/2
2016 [33] 834/17 834/18      841 [1] 828/6                879/4
 834/24 834/25 835/12        846 [1] 828/8               again [6] 842/16 842/20
 835/19 836/2 836/8 836/11   865 [1] 828/9                842/22 844/6 851/2 878/1
 836/15 837/5 838/1 839/21   875 [1] 828/8               agent [1] 860/11
 839/24 840/13 847/1         8909 [1] 826/23             agents [1] 866/16
 847/12 848/14 848/25
 850/7 850/11 854/14         9                           ago [1] 868/21
                                                         agree [1] 835/5
 856/23 859/7 859/9 861/11   9064 [1] 827/9              ain't [2] 860/1 860/9
 862/12 863/25 864/11        954 [4] 826/23 827/5        alive [1] 833/24
 864/13 869/24 869/24         827/9 827/13               all [39] 829/5 829/22
 876/3                       9:25 [2] 876/6 876/21        830/5 830/8 833/9 837/6
2017 [4] 838/21 839/9        9:25 a.m [1] 861/11          838/9 841/2 841/4 843/10
 851/20 851/25               9:25 in [1] 876/13           843/18 844/1 844/6 845/3
2018 [2] 832/18 832/19       9:30 a.m [1] 878/23          845/5 845/17 846/17
2019 [4] 826/7 852/2         A                            850/17 853/5 853/22 854/3
 852/3 887/12                                             861/8 864/17 864/23 866/8
202 [1] 826/18               A-P-P-E-A-R-A-N-C-E-S [1]
                              826/13                      866/22 867/13 867/16
20530 [1] 826/17                                          867/25 870/23 871/3 872/3
209 [2] 851/15 857/24        a.m [3] 861/11 876/6
                              878/23                      873/17 875/5 877/19
20th [1] 837/5                                            877/24 878/3 878/18
22nd [1] 839/24              AARON [1] 826/15
                             ability [1] 887/3            886/11
235-8259 [1] 827/13                                      allowed  [1] 839/1
25 [1] 829/15                about [50] 829/8 831/24
                              832/14 832/24 839/9        almost [1] 834/15
252-7698 [1] 826/18
25th [3] 836/8 836/11         840/10 842/8 843/3 843/13 along [2] 836/15 839/13
                              843/23 844/1 848/20        already [2] 843/16 869/24
 836/15                                                  also [11] 839/1 840/13
28 [2] 858/24 858/25          849/14 850/3 850/13
                              853/18 853/24 853/24        843/12 849/8 855/20
3                             854/4 854/16 855/21         858/22 864/6 866/5 877/2
                              855/22 856/11 856/18        877/16 879/13
30 [2] 829/15 829/17                                     always  [2] 869/17 869/17
32 [3] 861/2 861/7 875/18     859/10 861/23 862/5
                              862/13 862/14 862/15       am [11]   839/22 858/2
328-9064 [1] 827/9
                                                                                 889
    Case 1:19-cr-00018-ABJ   areas  [1] 831/2            authorization
                              Document 302 Filed 02/14/20 Page 64 of 75 [1] 844/2
A                            aren't [1] 833/7            authorize [1] 841/12
am... [9] 860/6 875/11       around [5] 829/21 848/6     authorized [1] 842/10
 876/1 876/4 876/9 876/13     850/10 864/20 870/15       Avenue [3] 826/22 827/3
 877/13 887/7 887/9          article [2] 838/18 838/24 827/17
ambassador [3] 856/13        articles [1] 848/12         aware [9] 837/24 838/9
 856/18 856/19               as [38] 831/5 831/14         838/12 838/16 838/17
Amendment [1] 831/3           832/8 833/7 833/7 833/8     845/19 874/14 877/11
AMERICA [2] 826/3 829/3       833/19 834/13 836/5         877/15
AMY [1] 826/11                836/19 842/24 844/25       away [1] 829/19
Andrew [1] 852/10             847/11 847/13 847/20
announce [1] 859/13           847/25 848/13 850/8        B
announced [3] 859/12          850/10 851/3 851/14 853/3 back [11] 837/25 838/6
 859/14 877/8                 854/13 856/22 857/15        838/13 839/16 856/21
announcement [9] 861/24       858/17 858/24 860/19        857/24 863/5 863/24
 862/8 862/23 862/25          864/20 865/16 868/7         875/17 878/14 878/17
 872/10 875/21 876/4 876/9    868/11 868/25 872/9        back-and-forth [1] 863/24
 876/13                       873/11 873/25 874/6        Bannon [12] 828/7 845/9
announcements [2] 862/1       877/20                      845/15 846/2 846/9 846/10
 862/2                       ASAP [1] 860/6               846/17 851/4 858/25 861/7
annoyed [2] 842/8 842/13     aside [1] 842/9              865/2 877/19
another [3] 855/12 862/14    Asjz [1] 826/19             based [1] 858/20
 879/4                       ask [13] 831/8 836/15       basically [1] 874/17
answer [4] 831/14 838/25      837/14 839/2 842/7 842/14 basis [2] 866/23 872/8
 868/22 876/1                 843/13 854/16 867/10       Bcc [1] 841/21
answered [1] 843/16           867/14 868/18 878/6        be [31] 829/16 829/17
any [40] 835/20 835/23        878/14                      829/23 829/24 832/2 833/4
 836/16 837/12 837/13        asked [24] 832/3 835/2       835/3 835/14 842/14
 837/21 837/22 839/13         835/7 835/10 835/12         850/19 853/6 858/13
 839/18 840/5 840/5 840/8     835/15 839/13 839/18        859/13 859/17 861/23
 840/8 840/11 840/18          852/24 853/2 853/17 858/9 861/24 862/8 862/20
 840/18 840/21 840/21         866/9 867/7 867/10 868/20 863/18 863/19 869/3
 840/24 840/24 841/4          868/20 873/13 874/8 875/9 869/15 870/10 871/25
 841/13 845/3 848/25 853/2    875/10 875/14 877/2 877/5 872/1 873/13 878/3 878/7
 854/3 855/6 855/9 856/1     asking [2] 867/1 868/4       878/16 878/25 879/5
 856/4 856/17 857/9 862/23   Assange [50] 832/2 832/7 became [11] 832/1 833/18
 864/9 864/23 870/3 874/1     832/8 832/11 832/16 835/2 838/16 838/17 856/5 857/2
 875/5 878/11 887/8           835/3 835/8 835/10 835/13 859/11 859/15 865/12
anybody [1] 837/22            835/13 835/15 835/20        873/11 877/15
anyone [7] 831/5 837/19       835/23 836/2 836/5 836/7 because [9] 832/1 833/21
 842/11 857/19 872/13         836/14 836/16 837/14        834/7 834/11 837/14
 872/19 878/10                839/18 840/25 849/1         837/17 862/17 869/4
anything [12] 836/1           849/15 849/17 849/22        876/22
 837/14 837/15 846/23         850/4 850/12 851/1 853/19 become [6] 831/25 833/19
 847/21 848/20 849/13         854/5 854/11 857/7 858/13 837/24 838/12 856/12
 855/16 863/22 873/22         860/23 861/1 861/25         856/18
 878/15 879/8                 862/18 862/20 869/3 869/6 been [13] 836/18 841/16
apologies [1] 852/2           869/18 869/22 871/12        846/12 846/12 850/8
apologize [1] 845/14          871/23 872/6 872/14         851/14 858/23 860/2
apparently [1] 845/14         872/17 872/20 876/24        861/21 863/20 865/25
appear [1] 836/7             Assange's [2] 836/3          873/13 878/2
Appearances [1] 827/1         839/14                     before [23] 826/10 835/16
appeared [5] 836/14          assist [1] 835/5             835/19 836/10 836/13
 846/14 866/3 866/5 866/18   assistant [3] 836/3          837/6 848/13 848/24
appearing [1] 846/10          844/23 844/25               849/14 850/8 850/20
appears [1] 851/22           associated [1] 831/6         850/22 850/22 850/23
appreciative [2] 834/10      attempt [1] 874/5            851/18 853/2 853/6 853/22
 834/13                      attention [2] 878/12         853/23 857/2 858/2 865/7
approach [5] 843/10 844/6     879/9                       867/2
 845/11 851/11 879/10        attorney [6] 830/25 831/5 began [1] 854/13
approximately [3] 850/4       832/8 833/12 844/23 845/1 begin [1] 847/11
 853/19 859/14               Attorney's [1] 826/16       beginning [1] 859/6
are [28] 829/19 830/1        August [15] 834/24 834/25 begins [1] 859/25
 830/22 830/25 831/2          835/12 835/19 836/2 836/8 behalf [1] 828/3
 831/17 831/17 834/6          836/11 836/15 847/12       behind [5] 859/22 859/23
 839/20 839/23 840/3          848/14 848/24 854/14        860/13 863/23 872/2
 840/13 840/16 844/1 845/6    856/23 859/7 859/9         being [1] 870/22
 846/10 849/10 863/8 863/9   August 14 [1] 848/14        believe [11] 849/9 855/20
 863/24 867/4 867/9 873/17   August 14th [2] 854/14       855/25 858/16 859/12
 874/14 877/11 877/19         856/23                      860/25 861/20 862/13
 878/8 878/24                author [2] 848/11 865/16     863/25 864/12 869/13
                                                                                 890
    Case 1:19-cr-00018-ABJ    863/1  863/2 864/18 864/19  850/19
                              Document 302 Filed 02/14/20 Page 65 of 75
B                             864/20 869/16 869/18       click [1] 878/13
believed [4] 858/11          campaign [61] 838/1 847/2 client [5] 831/25 832/1
 869/17 871/12 877/16         847/9 847/11 847/14         833/1 833/10 842/14
belonging [1] 875/21          847/20 848/13 848/24       Clinton [13] 857/11
bench [8] 843/10 843/11       849/14 850/5 850/9 850/21 857/13 857/14 857/16
 844/6 844/7 845/13 866/23    850/23 853/20 853/23        859/20 862/5 862/5 862/6
 866/24 879/15                854/13 854/18 855/1 855/4 864/10 872/1 872/7 872/7
BERMAN [1] 826/11             855/6 855/10 856/5 856/9    875/22
besides [3] 835/24 839/11     856/11 856/14 856/15       Clintons [1] 863/14
 870/4                        856/22 857/2 857/5 857/10 close [2] 834/6 834/7
best [2] 833/8 887/3          857/14 857/16 857/19       cognizant [1] 873/11
better [2] 831/13 871/4       858/9 858/18 859/11        college [1] 846/19
between [4] 854/7 858/17      859/15 860/2 860/20        COLUMBIA [3] 826/1 826/16
 868/8 868/25                 860/23 862/6 862/18         827/16
beyond [2] 843/12 843/15      864/11 865/7 865/12 868/7 come [4] 835/1 855/3
bglaw [2] 827/5 827/6         868/8 868/24 869/1 869/2    866/22 878/17
bglaw-pa.com [2] 827/5        870/1 870/4 870/15 872/2 comes [1] 878/12
 827/6                        872/7 872/13 872/19        coming [1] 829/23
big [4] 867/18 871/18         872/22 873/9 874/20        commentator [1] 848/12
 871/19 871/20                874/23                     Committee [4] 840/1 866/6
Bill [1] 833/24              campaign's [2] 857/20        866/19 867/2
Bill's [1] 833/21             857/21                     communicate [3] 848/17
Billy [2] 864/20 873/8       campaigns [2] 860/17         856/23 857/1
bind [1] 841/18               870/10                     communicating [1] 848/14
bit [2] 829/11 862/25        CAMPION [2] 827/2 827/6     communication [1] 841/13
blind [10] 841/17 842/2      can [25] 830/6 830/14       communications [3] 842/11
 844/5 844/8 844/15 844/17    830/20 830/21 831/12        856/17 857/9
 844/17 844/18 844/19         832/16 833/8 836/20        compelled [2] 846/12
 844/21                       836/21 837/11 838/25        851/8
blow [1] 836/21               843/17 844/6 845/7 846/3 complete [1] 829/22
Blvd [1] 827/12               853/12 858/25 859/1        concern [1] 863/8
boast [1] 854/9               859/24 860/3 861/4 863/5 concerned [2] 844/1
boasting [2] 854/6 854/7      866/22 867/21 878/20        872/11
books [1] 848/11             can't [1] 867/23            conference [9] 843/11
Bossie [1] 873/16            candidate [4] 847/9          844/7 845/13 862/1 862/13
Both [1] 858/22               848/23 859/19 872/1         863/22 866/24 875/23
bottom [6] 859/6 859/24      carbon [1] 842/2             879/15
 861/4 861/8 861/10 861/15   case [6] 829/3 851/5        confirm [2] 839/13 839/18
Boulevard [1] 827/8           851/6 878/1 878/9 878/15 conflict [1] 879/4
Brad [1] 873/16              cases [1] 879/5             Congress [2] 866/8 868/3
brag [1] 854/4               CEO [20] 847/7 847/8        congressional [1] 843/2
bragging [2] 854/6 854/7      847/11 847/13 847/20       congressman [2] 866/19
break [2] 874/9 877/24        848/13 850/8 854/13         868/3
Breitbart [5] 847/22          854/17 855/4 855/7 855/10 congresswomen [1] 868/4
 847/24 848/2 865/8 865/16    856/5 856/9 856/22 857/2 connected [3] 831/5
briefly [3] 829/9 875/6       857/5 857/19 859/11         831/19 837/19
 879/10                       859/15                     connection [7] 849/15
bring [6] 830/5 863/5        CERTIFICATE [1] 887/1        849/20 850/4 851/1 853/18
 867/21 867/23 878/10        certify [2] 887/2 887/7      857/6 874/11
 879/8                       cetera [1] 856/11           connections [3] 835/23
brings [1] 878/15            chair [1] 864/10             848/25 854/4
brogow [1] 826/24            chairman [3] 847/22 848/1 conservative [2] 865/10
Brooklyn [1] 830/24           865/8                       874/18
brought [3] 833/1 833/10     CHANDLER [2] 827/11         considered [1] 869/3
 868/3                        827/11                     Constitution [1] 827/17
Bruce [3] 826/21 826/21      channel [3] 837/25 838/6 constitutional [1] 831/3
 841/10                       838/14                     contact [5] 835/20 836/5
building [3] 845/15          charge [1] 870/22            869/22 872/20 874/6
 845/16 877/23               charged [1] 853/6           CONTENTS [1] 828/1
BUSCHEL [6] 827/2 827/3      chief [3] 847/7 847/8       context [1] 856/8
 827/5 828/9 875/11 876/1     865/12                     continue [3] 834/3 856/23
Bush [2] 864/20 873/8        city [4] 830/23 834/22       857/6
busy [1] 870/9                847/18 847/19              continued [1] 827/1
C                            claim [7] 837/24 838/6      conversation [5] 849/5
                              838/7 838/9 838/10 838/13 853/20 870/7 872/16
call [8] 829/14 829/18        874/11                      879/13
 830/2 830/6 830/10 845/7    claimed [1] 874/15          conversations [10] 849/8
 848/18 854/6                claiming [1] 874/5           849/10 849/10 850/3 850/6
calls [1] 845/8              clarify [1] 839/1            850/14 850/20 850/25
came [9] 833/3 844/16        clear [3] 830/17 842/21      853/18 854/3
                                                                                  891
    Case 1:19-cr-00018-ABJ    864/18 875/20 876/4  887/5  856/3  856/20
                              Document 302 Filed 02/14/20 Page 66 of 75 857/3 857/23
C                             887/12                      859/21 860/24 862/13
copied [1] 844/5             dated [1] 861/11             864/14 864/15 869/7
copy [11] 841/17 841/18      daughters [1] 834/11         869/13 869/23 870/3 870/5
 842/2 844/9 844/10 844/15   David [1] 873/16             871/3 873/15 873/20
 844/17 844/17 844/18        day [7] 826/5 829/24         873/21 873/25 874/16
 844/19 844/22                857/2 859/14 862/23 863/4 878/11
correct [72]                  864/2                      Donald [6] 838/1 848/21
correctly [6] 854/1          days [3] 859/10 878/4        857/11 859/19 865/23
 858/14 860/4 861/17          878/9                       873/16
 863/11 863/15               DC [2] 826/17 827/18        door [1] 845/23
could [11] 829/21 830/17     deal [3] 863/13 863/22      double [1] 862/9
 831/14 846/7 849/18 853/6    867/19                     down [4] 852/14 863/9
 860/20 860/22 860/24        decided [1] 832/2            868/16 877/20
 870/10 873/13               defendant [5] 826/8         downstairs [1] 833/21
couldn't [2] 834/11           826/21 827/2 848/3 852/19 dozen [2] 857/3 866/19
 844/24                      defense [2] 830/1 855/11 Drudge [2] 862/9 871/18
counsel [1] 887/7            delay [1] 845/15            dud [2] 871/19 871/20
counsel's [2] 865/25         Democratic [1] 839/25       dump [1] 873/10
 866/13                      Department [2] 866/9        dumps [2] 873/23 873/23
couple [5] 847/23 848/16      868/14                     during [4] 835/1 838/1
 850/18 850/24 865/20        depended [1] 859/22          839/21 857/5
court [20] 826/1 827/15      depending [1] 859/21
 827/15 827/16 843/20        describing [1] 866/21       E
 844/13 845/19 845/22        detailed [2] 864/4 864/5 ear [1] 870/11
 846/8 846/10 846/15         did [111]                   Early [1] 859/25
 852/14 865/1 867/17         didn't [23] 835/17 835/18 East [2] 827/8 827/12
 867/21 867/22 868/1          837/12 837/13 838/7        either [1] 879/5
 886/10 886/11 887/5          841/18 841/25 842/3 842/8 election [3] 839/21 857/2
courtroom [2] 829/4           844/9 850/17 861/21         873/6
 845/16                       861/22 863/13 863/21       else [5] 837/15 842/15
coverage [1] 861/20           863/22 864/1 865/13         844/5 869/19 878/13
CR [1] 826/4                  868/23 869/11 871/24       email [46] 826/18 826/19
Credico [36] 832/21           873/19 877/10               826/19 826/20 826/24
 832/23 832/25 833/16        difference [1] 854/7         827/5 827/6 827/10 827/14
 833/20 834/4 834/6 834/14   different [3] 863/19         827/18 837/3 837/4 837/6
 834/18 835/1 835/5 835/7     866/10 868/22               837/8 837/10 837/18
 835/12 835/14 835/20        difficult [2] 830/21         839/11 841/15 844/3
 835/23 836/2 836/15 837/3    833/5                       844/16 844/18 844/19
 837/25 838/6 838/13         difficulty [1] 831/11        844/21 848/18 848/19
 839/12 839/17 840/9         direct [11] 828/2 829/14     859/5 859/6 859/9 859/10
 840/19 840/25 841/12         830/15 843/12 843/15        859/16 859/18 859/24
 842/7 842/10 842/16          846/5 861/8 867/3 867/12    861/10 861/13 861/15
 842/21 842/24 843/1 843/2    875/19 876/19               862/11 862/16 862/22
 843/22                      directing [1] 861/7          863/3 864/3 864/4 864/7
Credico's [3] 835/3 836/7    directly [4] 849/11          864/11 875/17 875/19
 836/14                       849/21 849/22 850/3         876/3
credit [4] 873/9 873/14      dirty [1] 860/16            emails [15] 839/21 840/14
 877/3 877/12                discuss [5] 829/11 848/25 856/10 857/12 857/13
Criminal [3] 826/3 829/2      854/12 878/10 878/11        857/13 857/18 862/5
 831/3                       discussed [1] 875/19         864/10 869/25 870/13
cross [11] 828/2 829/15      discussing [2] 855/9         877/4 877/12 877/15
 841/4 841/6 864/23 865/4     878/5                       877/17
 875/9 875/14 875/24 877/2   discussion [1] 870/3        employed [2] 834/18 887/8
 877/5                       distance [1] 829/19         employee [1] 874/20
cross-examination [9]        distinguish [1] 871/6       encountered [1] 854/17
 841/4 841/6 864/23 865/4    DISTRICT [7] 826/1 826/1 end [4] 829/20 829/21
 875/9 875/14 875/24 877/2    826/11 826/16 827/16        832/17 845/25
 877/5                        827/16 887/5               England [2] 855/24 855/25
Crystal [2] 827/15 887/12    DNC [1] 869/25              enjoy [1] 877/24
crystalmpilgrim [1]          do [67]                     enough [1] 843/16
 827/18                      documents [3] 864/2 867/7 Eric [3] 854/18 854/20
currently [1] 846/23          869/12                      874/20
cut [2] 863/13 863/22        does [10] 830/1 831/22      Esquire [9] 826/14 826/14
cynical [1] 863/20            848/7 848/9 852/1 852/5     826/15 826/15 826/21
                              852/10 855/16 855/24        827/2 827/2 827/7 827/11
D                             864/17                     essence [1] 871/21
D.C [2] 826/6 846/18         doing [1] 867/4             et [1] 856/11
data [2] 873/23 873/23       don't [29] 829/15 832/10 et cetera [1] 856/11
date [10] 837/4 851/22        833/2 837/17 842/14        EU [1] 856/19
 851/24 852/1 862/11          842/18 842/25 851/21       European [2] 855/22
                                                                                 892
    Case 1:19-cr-00018-ABJ   felt [1]  869/25            Giuliani [1]
                              Document 302 Filed 02/14/20 Page 67 of 75873/17
E                            few [4] 841/10 850/8        gmail.com [2] 827/14
European... [1] 856/13        868/21 876/20               827/18
even [5] 834/24 872/10       filter [1] 870/23           go [5] 846/19 846/21
 872/10 872/11 874/16        financial [1] 846/25         878/24 879/1 879/3
event [3] 871/15 873/10      financially [1] 887/9       going [12] 829/19 837/14
 879/4                       find [4] 837/11 862/22       858/7 861/15 863/8 863/10
eventually [3] 836/7          862/24 876/9                863/18 867/10 867/14
 837/24 838/12               fine [2] 845/20 875/1        873/18 877/23 877/24
ever [23] 831/5 832/8        firm [1] 846/25             Goldstein [1] 852/10
 832/11 835/7 835/15         first [20] 829/14 830/6     good [9] 833/7 841/8
 835/20 836/15 837/18         830/11 831/3 831/8 835/14 841/9 846/7 860/2 865/1
 837/21 839/12 839/18         836/21 839/9 841/23 842/1 865/2 870/25 877/22
 840/5 840/8 840/18 840/24    843/2 843/8 844/21 848/18 got [5] 833/22 843/2
 841/12 842/24 843/1          851/4 851/6 853/21 854/18 843/14 860/17 870/10
 848/25 849/18 854/4 855/3    861/5 864/7                gotten [1] 857/13
 869/13                      five [3] 843/23 847/25      government [12] 828/3
every [7] 848/16 850/18       854/25                      829/5 829/11 830/13 845/7
 850/24 851/2 860/14         FL [4] 826/23 827/4 827/9 845/8 846/2 846/11 846/15
 863/10 865/19                827/13                      868/13 871/16 879/8
everybody [5] 862/14         floor [1] 847/17            Government's [7] 830/11
 870/11 870/13 870/15        Flynn [1] 873/16             836/24 839/16 857/24
 871/2                       focus [3] 834/16 834/17      858/24 858/25 861/7
everyone [2] 870/16           834/24                     grand [11] 851/7 851/9
 870/18                      follow [1] 878/25            851/14 851/18 852/17
everything [2] 830/21        following [2] 834/3          853/6 853/9 858/1 858/4
 852/14                       864/11                      858/5 866/3
evidence [4] 836/19          forced [1] 851/8            GRANT [1] 827/7
 858/24 878/2 878/3          foregoing [1] 887/2         great [2] 870/15 878/18
exact [1] 868/20             foreign [1] 856/10          ground [1] 860/18
exactly [1] 833/2            form [1] 837/21             grounds [1] 843/7
examination [14] 829/14      Fort [3] 826/23 827/9       Gsmith [1] 827/10
 830/15 841/4 841/6 846/5     827/13                     guess [2] 848/18 854/6
 864/23 865/4 875/7 875/9    forth [1] 863/24            guest [1] 836/5
 875/14 875/19 875/24        forward [3] 837/18 837/21 guy [3] 870/9 870/20
 877/2 877/5                  863/10                      876/22
excused [4] 845/6 877/19     found [3] 838/3 856/14
 877/21 878/21                856/15                     H
executive [6] 847/7 847/8    founder [1] 832/4           Haberman [4] 838/17
 847/22 847/25 865/8         four [4] 831/24 843/23       838/23 838/24 839/5
 865/12                       847/25 847/25              had [59] 831/23 834/11
exhibit [16] 836/19          Fourth [1] 826/17            834/21 835/7 835/15
 836/25 839/11 839/12        frequently [7] 848/14        835/19 835/23 836/4
 839/16 841/16 843/24         850/13 850/15 851/1 851/2 838/13 838/18 840/10
 844/25 851/15 857/24         851/3 853/24                840/21 842/10 844/19
 858/24 858/25 861/2 861/7   Friday [1] 879/6             848/22 849/1 849/11
 861/9 875/18                friend [2] 836/4 871/23      849/16 849/21 849/25
Exhibit 209 [1] 851/15       friendly [2] 833/18          853/17 854/10 856/8 857/6
Exhibit 32 [1] 875/18         833/19                      857/10 857/13 857/15
Exhibit 55 [4] 836/25        friends [1] 834/13           857/23 858/21 860/25
 839/12 841/16 843/24        friendship [1] 834/4         861/21 862/9 862/14
expect [1] 829/14            front [7] 839/17 851/16      862/19 862/19 863/21
expert [2] 860/11 860/12      851/22 857/25 866/3 866/5 864/3 864/3 864/5 864/6
extent [1] 832/9              866/18                      865/22 867/7 869/2 869/2
                             Ft [1] 827/4                 869/4 869/5 869/7 869/11
F                            function [1] 834/11          869/17 870/3 871/9 872/16
fact [2] 870/6 873/21        further [6] 841/2 845/2      872/24 873/18 874/1
failed [1] 853/5              864/22 877/18 887/7 887/9 874/11 875/15 876/20
familiar [5] 839/20                                       876/23
 839/24 840/3 840/13         G                           Haley [3] 829/8 830/9
 840/16                      gave [3] 868/12 868/22       878/17
fantasy [1] 871/6             868/22                     half [3] 831/24 834/8
far [7] 836/10 836/10        Gee [1] 878/7                857/3
 850/5 853/19 859/23         general [2] 840/24 867/8 happened [6] 842/13
 860/13 872/2                generally [2] 839/24         843/13 864/1 871/22
farther [2] 837/12 837/13     858/11                      873/11 878/8
fault [1] 845/25             Georgetown [1] 846/22       happening [1] 876/9
FBI [1] 866/13               get [3] 845/24 871/16       Harrison [4] 831/20
FCRR [2] 827/15 887/12        878/14                      831/21 831/25 832/3
Fear [1] 863/8               getting [2] 845/15 862/7 Harvard [1] 846/22
federal [1] 866/16           Gibbons [1] 827/3           has [10] 836/18 839/12
                                                                                 893
    Case 1:19-cr-00018-ABJ   hours [4]  866/14 866/15    interactions [1]
                              Document 302 Filed 02/14/20 Page 68 of 75    856/8
H                             866/15 866/16              interested [5] 875/10
has... [8] 841/16 851/14     House [6] 833/22 866/5       875/13 875/15 875/25
 856/1 858/23 860/2 870/15    866/18 867/2 872/25 873/3 887/10
 875/25 878/1                how [26] 829/11 829/15      interference [1] 873/5
hat [1] 863/20                831/23 831/25 832/13       interview [3] 836/11
have [67]                     832/23 832/25 834/6         868/12 868/15
having [5] 831/11 833/4       834/14 836/10 836/10       interviewed [1] 865/25
 861/25 863/24 873/22         840/3 840/16 841/18 843/5 interviews [2] 866/8
he [85]                       847/24 848/14 848/17        866/13
he'd [1] 848/22               849/3 850/5 853/19 854/24 intimated [1] 835/16
he'll [1] 872/6               857/1 859/10 860/1 860/8 investor [1] 846/24
he's [6] 845/15 845/16       However [1] 863/9           involved [1] 877/16
 848/10 855/18 860/11        hurt [2] 857/11 871/25      is [66]
 860/12                      hurting [1] 857/15          isn't [6] 851/4 852/17
head [2] 847/23 870/22       husband [5] 833/1 833/10     852/22 852/24 853/7
header [1] 836/21             833/12 833/24 834/7         853/10
hear [11] 838/5 838/9        husband's [4] 833/14        issues [1] 833/4
 844/24 848/25 849/3 849/4    833/14 833/16 834/3        it [95]
 849/6 849/8 873/19 878/4    hype [1] 871/18             it's [16] 830/19 830/21
 879/5                       hyped [3] 861/22 862/15      833/5 837/3 859/5 862/10
heard [7] 838/5 839/9         863/18                      862/24 867/3 867/5 867/8
 877/15 877/16 878/2 878/3   hyping [1] 861/23            867/18 867/20 867/21
 878/15                                                   867/22 871/6 873/19
hearing [4] 831/12 833/4     I                           its [2] 848/13 856/22
 873/20 887/9                I'll [2] 831/8 833/6
hearsay [1] 867/22           I'm [23] 832/18 832/19      J
heckle [2] 862/25 871/24      834/7 835/10 837/17        JA [1] 837/11
heckling [1] 871/22           838/11 838/22 839/1 840/6 JACKSON [1] 826/11
HELD [2] 826/10 874/23        844/3 844/24 846/24        January [2] 852/2 852/3
help [2] 857/11 872/1         850/19 851/14 852/1        January 18th [1] 852/3
helped [1] 834/9              853/14 854/12 858/7        JASON [3] 826/7 873/14
helpful [3] 832/2 870/1       861/15 863/5 867/14         877/7
 871/25                       867/20 873/19              JED [1] 826/15
helping [2] 857/15 857/16    I've [2] 846/12 846/12      job [1] 871/6
her [2] 831/23 843/13        IAN [1] 826/14              JOHN [3] 826/14 840/14
here [8] 830/10 833/7        idea [2] 852/4 870/15        864/10
 846/10 846/14 873/25        ideas [5] 855/6 856/10      joined [11] 848/13 848/24
 876/3 878/20 878/23          856/11 856/11 870/25        849/14 850/8 850/21
Hey [1] 871/22               ill [1] 834/7                850/22 850/23 853/23
Hi [1] 865/3                 implication [2] 842/20       856/22 857/9 865/7
high [2] 871/10 872/12        842/23                     joining [2] 850/5 853/19
highest [1] 847/8            implied [4] 849/21 849/24 JON [1] 826/15
highly [1] 861/21             857/12 869/4               JONATHAN [1] 826/14
Hillary [5] 857/11 857/16    importance [1] 862/10       Jonathan.kravis3 [1]
 859/20 871/25 875/21        important [1] 871/9          826/18
him [27] 832/13 833/1        in-court [3] 867/17         JR [2] 826/7 873/17
 833/2 833/23 834/7 834/9     867/21 867/22              JUDGE [3] 826/11 864/25
 834/10 835/2 835/8 835/13   inadvertently [1] 878/12     874/25
 835/15 835/17 842/19        included [1] 836/5          Julian [27] 832/7 835/2
 849/8 850/14 853/18         inconsistent [3] 867/16      840/25 849/1 849/15
 854/22 854/24 856/18         867/20 867/22               849/17 849/22 850/12
 862/21 863/9 867/7 867/10   individual [4] 832/20        853/18 854/10 857/7
 868/11 871/22 874/8          854/20 855/13 855/14        858/13 860/23 861/1
 876/20                      individuals [3] 854/16       861/25 862/18 862/20
himself [1] 847/9             877/3 877/8                 869/3 869/5 869/18 869/22
his [22] 834/8 835/14        information [21] 831/9       871/23 872/6 872/14
 837/25 842/10 843/2 843/4    836/6 836/16 839/13         872/17 872/20 876/23
 843/24 845/16 849/14         839/18 839/25 840/5 840/6 July [3] 839/24 851/20
 850/4 851/1 853/18 854/4     840/8 840/9 840/10 840/11 851/25
 859/20 860/23 867/1 867/9    840/18 840/21 840/22       jurors [1] 852/17
 867/12 867/16 867/21         840/25 849/19 850/1 850/2 jury [22] 826/5 826/10
 867/22 869/14                869/8 878/12                830/5 830/7 830/8 831/11
Honor [19] 829/2 829/7       infrequent [1] 839/4         833/4 836/20 851/7 851/9
 829/10 830/3 830/4 830/8    inside [1] 874/1             851/14 851/18 853/6 853/9
 841/3 841/5 843/6 843/9     instruct [1] 842/16          858/1 858/4 858/5 858/23
 845/2 845/4 845/8 845/21    instructed [1] 878/8         861/3 866/3 877/23 878/21
 851/11 864/22 874/2 874/7   Intelligence [1] 866/6      just [29] 829/10 829/21
 875/6                       intense [1] 870/10           830/20 830/21 833/7
HONORABLE [1] 826/11         intensive [1] 870/10         836/21 839/1 841/10 842/9
hope [2] 833/7 878/18        interaction [1] 856/4        845/18 845/24 849/5
                                                                                 894
    Case 1:19-cr-00018-ABJ    860/6  871/16 874/9        may [15]  833/4
                              Document 302 Filed 02/14/20 Page 69 of 75  838/7
J                            library [3] 831/9 831/16     845/11 851/11 854/17
just... [17] 849/16 858/9     831/16                      856/8 865/1 877/8 877/8
 863/21 864/19 866/21        like [15] 829/13 830/9       877/20 878/6 878/7 879/5
 867/1 867/5 867/20 868/12    833/17 835/16 837/17        879/6 879/10
 868/20 868/22 871/16         842/14 842/17 850/17       maybe [5] 848/18 850/7
 871/21 873/8 873/19 875/6    852/1 854/16 857/4 861/22 854/6 857/12 863/22
 878/7                        862/10 867/3 877/7         me [23] 835/11 835/17
Justice [2] 866/9 868/14     likewise [1] 829/17          837/3 837/15 844/4 844/16
K                            line [6] 836/22 853/15       844/19 844/23 844/25
                              853/17 858/7 858/8 878/6    849/23 853/12 860/3
kid [1] 870/18               line 4 [1] 858/8             862/19 864/3 864/5 866/23
kill [1] 863/9               list [1] 844/10              868/20 868/21 869/5
kind [3] 832/10 835/16       little [5] 829/11 829/19     869/21 875/13 876/23
 842/9                        830/21 862/25 879/7         887/4
Kingdom [1] 855/18           live [4] 830/23 846/17      mean [9] 832/18 842/3
knew [9] 848/22 851/3         846/18 855/24               849/24 854/9 860/10
 863/25 865/15 865/22        lives [3] 829/19 833/3       860/15 868/15 870/9
 876/22 876/23 876/23         855/25                      873/24
 877/11                      living [3] 846/23 848/7     means [3] 837/22 844/9
know [49] 829/15 830/1        855/17                      862/10
 830/21 831/8 832/4 832/10   load [1] 863/10             media [8] 840/4 840/17
 832/20 833/2 833/5 833/22   London [2] 861/21 863/9      850/16 860/2 861/21
 834/12 834/18 834/20        long [5] 829/15 831/23       861/22 862/4 874/18
 835/22 838/7 841/18          832/23 854/24 866/14       meet [3] 832/25 848/2
 841/18 841/23 841/25        longer [1] 831/22            848/5
 842/3 842/18 844/11         longstanding [2] 848/22     meeting [2] 843/3 843/14
 844/18 848/7 848/11          865/22                     meetings [1] 843/1
 848/20 850/1 851/2 853/12   look [3] 837/15 851/16      members [1] 877/22
 854/20 855/14 855/16         871/10                     memory [1] 864/13
 855/19 855/21 856/1         looked [2] 841/15 841/23 mention [6] 850/13 850/15
 859/21 860/1 860/3 860/8    looks [1] 830/9              850/17 851/1 853/24 854/8
 860/24 860/25 863/20        lot [3] 850/16 862/7        mentioned [2] 850/16
 864/9 869/9 870/5 871/2      872/3                       877/7
 871/3 871/4 879/2           Lots [1] 860/2              message [1] 836/6
knowledge [14] 835/19        loud [1] 830/17             met [2] 833/2 854/22
 835/21 835/22 835/22        love [1] 836/4              mic [2] 830/20 831/12
 835/25 855/24 862/3 864/4                               MICHAEL [2] 826/14 873/16
 864/5 872/8 872/15 872/21   M                           Michael.marando [1]
 874/1 874/9                 made [8] 834/9 835/20        826/19
known [2] 832/23 854/24       838/7 838/13 842/21 849/6 mics [1] 833/7
KRAVIS [1] 826/14             858/21 872/6               might [7] 856/6 856/7
Kunstler [14] 828/4          Maggie [4] 838/17 838/23     856/10 857/18 863/20
 830/12 830/13 830/19         838/24 839/5                869/15 873/13
 830/20 830/23 831/11        mailroom [1] 870/18         Miller [2] 873/14 877/7
 832/20 833/15 834/16        maintain [2] 834/4 834/8 mind [5] 860/9 870/6
 836/24 839/20 841/8 845/6   major [1] 870/6              871/9 878/7 878/9
L                            make [4] 838/5 845/18       mine [1] 836/4
                              860/17 875/20              minutes [4] 829/15 829/15
large [1] 869/25             making [2] 838/10 862/1      829/17 868/21
Las [2] 827/8 827/12         Malik [8] 855/14 855/16     Miss [1] 830/23
last [3] 832/15 834/8         855/24 856/1 856/4 856/9 Miss Kunstler [1] 830/23
 844/24                       856/12 856/17              moment [1] 874/25
late [1] 850/10              man [1] 876/8               month [1] 835/1
later [2] 879/3 879/7        many [12] 843/5 847/24      months [3] 843/23 850/8
Lauderdale [4] 826/23         857/1 859/10 866/9 866/9    853/22
 827/4 827/9 827/13           866/15 866/16 866/16       more [3] 834/24 866/15
law [4] 826/21 827/11         866/16 868/3 878/3          872/7
 831/3 831/3                 MARANDO [3] 826/14 828/5 morning [10] 861/16
lawyer [3] 832/3 837/17       828/8                       861/20 872/5 876/8 876/13
 842/24                      Margaret [4] 828/4 830/12 876/13 876/21 878/25
lawyers [5] 832/1 843/3       830/13 830/19               879/6 879/6
 843/5 866/16 867/7          marginally [2] 870/1        moving [1] 855/12
leading [1] 876/18            871/25                     Mr [8] 828/5 828/6 828/8
leave [2] 878/13 878/20      marked [1] 851/14            828/9 832/11 855/1 855/3
led [2] 853/22 860/25        material [1] 831/16          855/6
left [2] 872/22 873/2        materials [5] 831/17        Mr. [109]
legal [1] 843/1               839/23 857/10 875/21       Mr. Assange [17] 832/2
let [6] 835/11 853/12         877/9                       832/8 832/16 835/3 835/8
 860/3 875/13 877/24 879/2   matter [4] 851/7 867/9       835/10 835/15 835/20
let's [5] 830/5 841/19        878/5 887/6                 835/23 836/2 836/5 836/7
                                                                                 895
    Case 1:19-cr-00018-ABJ   named  [1] 854/20           now [27]  834/16
                              Document 302 Filed 02/14/20 Page 70 of 75   836/1
M                            names [2] 873/17 877/7       836/14 836/24 837/18
Mr. Assange... [5] 836/16    narrow [1] 834/24            839/20 840/24 843/13
 837/14 839/18 850/4 851/1   national [3] 839/25          845/16 848/2 848/13
Mr. Assange's [2] 836/3       855/11 862/10               848/24 850/19 851/2 852/7
 839/14                      natural [1] 862/21           854/3 854/12 855/12 856/7
Mr. Bannon [8] 845/15        NE [1] 826/22                857/5 858/7 859/18 861/19
 846/10 846/17 851/4         necessarily [1] 875/25       864/9 868/23 875/17 879/9
 858/25 861/7 865/2 877/19   necessary [1] 879/3         number [4] 829/3 843/3
Mr. Buschel [2] 875/11       need [3] 845/25 870/23       852/24 869/25
 876/1                        878/7                      numerous [1] 866/1
Mr. Credico [26] 832/23      needed [1] 869/4            NW [2] 826/17 827/17
 832/25 833/16 833/20        neither [1] 887/7
 834/4 834/14 835/1 835/5    never [11] 840/11 842/16 O
 835/12 835/14 836/2          849/21 849/22 860/2        o'clock [1] 829/20
 836/15 837/25 839/12         869/14 869/16 869/18       oath [2] 852/19 852/22
 839/17 840/9 840/19          872/16 872/19 873/5        Object [1] 874/2
 840/25 842/7 842/10         new [5] 834/22 839/6        objection [5] 843/6
 842/16 842/21 842/24         847/18 847/19 860/2         866/20 866/23 874/7
 843/1 843/2 843/22          news [6] 847/22 862/4        876/18
Mr. Credico's [3] 835/3       865/8 865/10 877/22 878/5 obtain [1] 849/18
 836/7 836/14                newspaper [1] 848/12        occur [1] 850/6
Mr. Haley [3] 829/8 830/9    next [5] 829/23 845/7       October [11] 840/13
 878/17                       877/23 878/4 878/9          840/19 840/22 861/11
Mr. Malik [7] 855/16         nice [2] 871/22 871/22       862/12 863/25 864/11
 855/24 856/1 856/4 856/9    no [36] 826/4 831/21         864/13 864/14 875/17
 856/12 856/17                833/25 836/17 837/11        876/3
Mr. Prince [1] 855/10         837/20 837/23 839/15       October 4th [3] 861/11
Mr. Rogow [1] 844/8           840/10 840/10 840/12        862/12 863/25
Mr. Stone [38] 829/4          840/20 840/23 841/1        October 7th [2] 840/19
 838/5 838/13 848/5 848/7     841/14 842/3 842/12         840/22
 848/15 848/17 849/11         843/25 844/16 845/4        off [2] 831/8 878/13
 849/13 849/13 850/3          845/25 846/16 850/15       office [8] 826/16 826/21
 850/20 852/19 854/4 856/2    852/4 862/24 864/14         827/11 833/21 847/13
 856/24 857/1 857/6 857/10    864/16 867/14 867/18        847/16 865/25 866/14
 858/21 859/6 859/7 859/15    869/2 869/2 869/13 872/15 officer [3] 847/7 847/8
 859/19 859/24 860/8          872/21 874/13 874/23        865/12
 860/19 860/22 862/12        nonevent [1] 871/12         official [3] 827/15 869/2
 862/17 863/4 863/17         nonpublic [2] 869/7          874/23
 863/24 868/25 869/7          869/11                     often [4] 832/13 833/22
 869/14 876/8 876/12         nonsense [1] 872/11          834/14 850/18
Mr. Stone's [1] 850/12       not [55] 835/21 835/23      Oh [2] 853/21 873/18
Mrs. [1] 841/8                835/25 837/14 837/16       Okay [10] 835/18 843/19
Mrs. Kunstler [1] 841/8       837/20 838/11 840/20        844/12 851/10 855/12
Ms. [12] 830/12 830/20        842/19 842/21 844/3         858/4 864/22 866/25
 831/11 831/25 832/3          844/15 844/19 845/23        877/11 879/16
 832/20 834/16 836/21         846/16 846/24 847/23       Olas [2] 827/8 827/12
 836/24 839/20 845/6 861/4    850/15 850/16 850/25       once [1] 834/15
Ms. Harrison [2] 831/25       851/2 852/19 856/1 864/9 one [8] 829/13 845/25
 832/3                        867/14 867/18 867/21        857/23 859/14 860/22
Ms. Kunstler [7] 830/20       868/7 868/9 868/10 868/11 862/16 862/24 874/25
 831/11 832/20 834/16         868/25 869/20 869/21       ones [2] 830/1 870/25
 836/24 839/20 845/6          870/8 871/10 872/11        online [1] 831/15
Ms. Margaret [1] 830/12       872/12 872/13 872/15       only [3] 832/9 839/17
Ms. Rhode [2] 836/21          872/21 873/7 873/19         874/5
 861/4                        873/19 874/5 874/13        oOo [1] 886/14
much [4] 831/13 845/5         874/20 875/9 875/14        Open [5] 843/20 844/13
 878/20 879/3                 877/23 877/23 878/1 878/3 845/22 868/1 886/10
Mueller [1] 858/5             878/10 887/9               operative [2] 848/10
my [15] 832/1 833/1 834/7    not-for-profits [1]          865/16
 835/21 835/25 841/10         847/23                     opponent [1] 859/20
 844/3 851/17 852/2 863/20   not-profits [1] 846/24      opportunities [1] 878/4
 872/15 872/21 878/7 879/8   note [1] 836/3              opposition [2] 860/12
 887/3                       notebooks [1] 878/20         860/16
                             notes [1] 887/4             orally [1] 837/21
N                            nothing [9] 841/2 845/2     originally [1] 832/25
name [14] 830/17 832/20       863/1 863/2 864/22 866/10 other [13] 835/23 837/22
 833/14 841/10 841/12         871/19 872/4 877/18         847/9 853/25 862/25
 842/10 842/16 843/24        notice [1] 841/23            863/21 867/13 867/15
 844/1 844/3 846/7 851/16    November [3] 826/7 838/20 874/9 874/11 874/14 877/7
 851/17 855/14                887/12                      878/8
                                                                                  896
    Case 1:19-cr-00018-ABJ    878/23 879/14              profits [2]
                              Document 302 Filed 02/14/20 Page 71 of 75846/24 847/23
O                            pleased [1] 842/19          program [2] 834/21 836/4
others [1] 873/9             Podesta [2] 840/14 864/10 promise [1] 872/6
otherwise [1] 887/10         point [19] 833/2 857/20     prosecutor [1] 852/24
our [2] 833/3 877/23          857/21 858/10 858/12       prosecutors [1] 852/7
out [18] 836/11 837/11        858/12 858/17 862/17       provided [1] 887/4
 838/4 856/14 856/15          868/8 868/11 868/19        providing [1] 855/6
 859/25 861/22 861/23         868/25 869/4 869/4 871/14 provocateur [1] 860/11
 862/21 862/22 862/24         871/18 872/3 872/8 876/17 public [6] 837/24 838/5
 863/19 864/18 864/19        points [1] 859/22            849/6 849/7 872/8 878/5
 864/20 867/21 876/9 878/9   pole [1] 859/21             publication [3] 831/9
outcome [1] 887/10           police [1] 863/9             831/15 831/17
outside [4] 845/23 867/3     policy [1] 856/10           publicly [7] 858/22
 868/5 873/9                 political [3] 848/10         859/12 859/13 859/14
over [4] 833/18 847/10        848/10 865/16               872/6 874/15 874/16
 877/14 878/4                politics [3] 855/22         publish [2] 836/20 861/3
overlaps [1] 832/10           855/23 860/13              pull [2] 841/19 875/17
P                            polling [1] 859/22          pursuant [1] 846/11
                             polls [1] 859/20            put [7] 835/2 835/8
P-R-O-C-E-E-D-I-N-G-S [1]    position [3] 847/8 872/25 835/13 835/15 836/1 842/9
 829/1                        874/23                      878/9
P.A [3] 826/21 827/3         positive [1] 872/1          putting [1] 863/20
 827/7                       possess [1] 840/5
p.m [3] 826/7 878/21         possessed [2] 840/11        Q
 886/13                       840/21                     question [4] 838/25
pa.com [2] 827/5 827/6       possession [1] 839/14        868/18 868/20 874/8
page [9] 851/16 851/22       possible [1] 834/10         questions [9] 839/2
 853/12 853/13 853/14        possibly [2] 857/11          841/10 852/24 853/2
 853/17 858/7 858/8 878/13    875/21                      854/16 866/9 867/1 867/6
pages [1] 887/3              potential [2] 857/13         868/4
PAIGE [1] 827/11              858/12                     quite [3] 833/22 864/4
Parsale [1] 873/16           potentially [6] 850/1        864/5
part [3] 841/21 844/24        857/14 857/15 860/21       quote [2] 837/25 871/12
 861/4                        862/1 862/5                quote/unquote [1] 837/25
particular [2] 846/1         practice [1] 831/2
 876/21                      precise [1] 868/18
                                                         R
particularly [1] 874/17      predict [1] 877/10          radio [7] 834/21 834/22
parties [1] 887/8            predicted [2] 873/22         835/3 835/14 836/4 836/7
pass [5] 834/1 836/15         877/8                       836/14
 839/13 840/8 840/18         predicting [2] 877/3        Randy [13] 832/21 833/22
passed [1] 840/24             877/12                      834/6 834/9 834/12 834/18
passing [2] 833/21 834/3     predictions [1] 874/1        835/7 835/20 835/23 837/3
past [1] 843/23              preparation [1] 868/12       838/6 838/13 841/12
Pause [2] 845/10 875/2       present [4] 829/4 830/7     Randy's [1] 836/5
people [7] 845/24 861/23      830/8 852/7                reach [1] 862/21
 873/17 874/9 874/11         presidential [3] 838/1      reached [1] 836/11
 874/14 878/6                 839/21 847/1               read [14] 837/10 837/11
perhaps [1] 878/4            press [7] 861/20 861/25      837/12 837/13 854/1 858/8
period [3] 834/16 872/25      862/7 862/13 863/21         858/14 860/4 861/15
 873/8                        875/23 878/11               861/17 863/3 863/11
perjury [1] 853/6            pretty [3] 859/23 860/1      863/15 878/15
Permanent [3] 866/5           860/9                      ready [3] 829/5 878/23
 866/18 867/2                previously [4] 836/18        879/1
person [3] 869/22 870/22      847/1 858/23 887/6         reality [1] 871/6
 874/5                       Prince [7] 854/18 854/20 really [1] 831/4
personally [3] 854/22         855/1 855/3 855/6 855/10 reason [4] 863/21 876/12
 858/16 858/17                874/20                      876/16 876/16
phone [1] 848/18             principally [1] 848/19      reasons [2] 862/16 876/20
physical [1] 847/13          Prior [4] 835/7 835/10      recall [4] 843/5 857/3
pick [1] 830/21               835/12 847/20               869/7 869/9
Pilgrim [2] 827/15 887/12    priority [2] 871/10         recalling [1] 829/2
place [1] 853/20              872/12                     received [3] 837/10 842/1
Plaintiff [2] 826/4          private [2] 850/20 853/18 859/18
 826/14                      privately [1] 858/22        receiving [1] 837/8
plan [1] 878/22              probably [2] 832/17         recently [3] 843/22
planning [2] 829/18 830/2     848/16                      843/23 868/16
Players2 [3] 842/3 842/4     proceed [4] 829/6 829/12 recognize [3] 836/24
 842/7                        830/14 846/3                859/2 861/10
playing [1] 860/2            proceedings [1] 887/5       record [1] 830/18
please [8] 841/19 846/7      productive [1] 829/24       Recross [1] 828/2
 861/3 861/5 865/1 878/16    professor [1] 855/18        redirect [4] 828/2 845/3
                                                                                 897
    Case 1:19-cr-00018-ABJ   result  [2] 833/19  834/13   879/11
                              Document 302 Filed 02/14/20 Page 72 of 75
R                            retrospect [2] 873/21       scope [3] 843/12 843/15
redirect... [2] 875/5         873/24                      867/3
 875/7                       Rhode [2] 836/21 861/4      screen [1] 839/12
refer [2] 857/24 864/19      right [54] 829/5 829/22     sealed [2] 879/13 879/15
reference [1] 861/19          830/5 833/9 833/11 837/6 second [3] 829/17 832/2
referenced [1] 873/9          838/9 841/2 841/4 843/10    833/22
referring [1] 839/16          843/18 844/11 845/3 845/5 secretly [2] 831/10
regarding [7] 840/6 840/8     845/17 846/17 852/17        831/17
 840/11 840/18 840/21         852/20 852/22 852/25       security [2] 855/11 863/8
 875/20 879/10                853/5 853/7 853/10 853/22 see [13] 829/11 834/14
regular [1] 878/22            854/3 859/13 861/5 864/17 835/2 835/13 841/21
relate [1] 867/12             864/17 864/23 865/20        841/22 844/9 844/17
related [5] 839/25 840/14     866/1 866/16 866/22         844/19 844/21 858/25
 862/2 864/10 887/7           867/16 867/25 868/13        878/5 878/18
relationship [19] 833/16      868/22 870/11 870/16       seems [1] 867/2
 848/21 848/22 849/15         870/18 870/25 871/4        seen [2] 837/6 844/15
 849/16 849/19 849/21         871/19 875/5 875/11        Select [3] 866/6 866/18
 849/25 850/4 850/12          875/15 876/1 876/4 876/10 867/2
 854/10 856/1 860/23          876/14 877/9 877/19        send [1] 862/11
 860/25 862/19 862/20         886/11                     sending [4] 844/19 862/22
 865/23 869/5 869/17         rights [1] 853/3             870/13 872/17
relative [1] 859/20          ROBERT [2] 827/2 858/5      sent [14] 831/10 831/17
release [17] 839/21          roger [45] 826/7 829/3       844/9 856/10 859/7 859/9
 839/23 839/24 840/6 840/9    837/24 841/13 841/17        859/11 859/15 861/13
 840/10 840/13 840/19         844/9 848/3 848/16 848/20 862/16 864/3 864/5 872/13
 840/22 850/1 850/2 864/1     848/25 849/18 850/24        872/19
 875/10 877/3 877/9 877/12    856/21 858/13 858/17       September [3] 837/5
 877/17                       860/11 861/13 863/10        869/24 869/24
released [3] 864/9 869/25     865/6 865/15 865/19        serious [1] 863/8
 877/15                       865/22 866/10 868/5 868/7 Session [1] 826/5
releases [1] 872/7            868/19 868/24 869/3        set [1] 867/5
releasing [1] 875/21          869/17 870/3 871/21 872/4 seven [1] 854/25
relevance [2] 843/8 843/8     872/13 872/16 872/22       several [1] 878/9
remember [28] 832/16          872/24 873/2 873/6 873/21 she [5] 831/21 831/21
 836/10 837/8 838/12          873/25 874/5 874/18         832/1 843/16 844/9
 838/16 838/19 848/5          876/22 877/11 877/16       should [3] 829/17 842/21
 850/10 851/3 851/18         Rogow [5] 826/21 826/21      878/25
 851/21 855/9 856/20          828/6 841/10 844/8         shouldn't [1] 842/20
 859/10 859/19 861/19        room [3] 827/17 866/21      show [7] 835/3 835/14
 864/14 864/17 864/19         878/13                      836/8 836/14 836/18 842/2
 869/23 870/3 872/9 873/11   ROUTMAN [2] 827/11 827/11 858/23
 873/15 873/20 874/13        Routmanc [1] 827/14         showed [4] 839/11 841/16
 874/16 874/17               rowlaw.com [1] 826/24        858/1 871/16
repeat [1] 831/14            RPR [2] 827/15 887/12       showing [2] 844/22 851/14
rephrase [2] 835/11          Rudy [1] 873/17             shown [3] 841/16 844/23
 875/13                      run [1] 846/24               844/25
report [2] 871/18 878/17     running [1] 859/25          shows [1] 844/10
reporter [4] 827/15          Russian [1] 873/5           side [1] 860/12
 827/15 839/5 852/14                                     silly [1] 870/25
represent [5] 831/20         S                           SIMCHA [1] 826/15
 833/1 842/24 858/20 865/6   S.E [1] 827/3               since [3] 872/22 872/24
representation [1] 858/20    said [19] 829/8 833/10       873/2
represented [7] 831/5         838/18 838/18 838/23       sir [4] 863/12 866/17
 831/19 831/20 831/23         838/23 839/9 842/3 842/13 868/6 875/4
 832/8 832/9 857/17           842/18 849/8 850/17        siren [1] 862/9
representing [1] 832/1        852/15 865/19 868/24       sirens [1] 871/19
request [3] 829/20 835/19     871/21 873/13 877/10       sit [2] 868/16 873/25
 837/21                       877/14                     site [2] 849/25 865/10
requests [1] 836/16          same [2] 858/1 863/4        six [2] 854/25 859/25
require [1] 879/6            Sarah [2] 831/20 831/21     SMITH [1] 827/7
research [2] 860/12          satisfied [1] 829/24        so [42] 829/17 829/19
 860/16                      say [6] 834/15 843/22        830/5 830/21 832/10 833/5
respectfully [1] 829/20       849/24 856/7 857/3 863/22 833/10 833/22 834/13
respond [3] 860/6 863/17     saying [7] 830/22 836/3      834/25 837/18 839/16
 867/7                        844/16 862/4 867/20         840/11 840/24 842/8
responded [3] 853/21          873/15 873/19               842/21 842/25 843/13
 858/11 863/13               says [2] 841/21 861/15       846/14 849/9 850/19
response [1] 843/4           scenes [1] 863/23            850/20 851/3 853/17
responsive [1] 863/3         schedule [1] 834/9           854/13 856/15 859/9
rest [1] 843/17              scheduling [2] 829/9         859/13 859/14 862/20
                                                                                  898
    Case 1:19-cr-00018-ABJ   StrategySmith  [1]  827/7   that's  [51]
                              Document 302 Filed 02/14/20 Page 73 of 75831/13 833/2
S                            strategysmith.com [1]        843/16 844/16 845/20
so... [12] 862/22 863/18      827/10                      851/8 851/17 852/16
 864/4 864/6 866/19 871/9    street [2] 826/17 870/20     852/18 852/21 852/23
 871/21 875/12 876/20        stuff [2] 871/3 871/9        853/1 853/4 853/8 853/11
 877/7 877/24 878/23         subject [1] 867/9            854/2 857/24 858/15 860/5
solidify [1] 878/7           subjects [1] 855/21          860/7 861/12 861/14
some [15] 845/14 846/24      submitted [1] 878/2          863/16 864/7 864/8 865/9
 854/16 856/10 857/12        subpoena [6] 843/2 843/3     865/14 865/18 866/12
 857/18 860/17 862/1          843/4 843/14 846/11         870/2 870/8 870/12 870/14
 863/21 867/6 867/18          846/15                      870/17 870/19 870/21
 867/18 877/22 878/2 879/5   subpoenaed [1] 846/12        870/24 871/1 871/5 871/8
somebody [3] 836/11          subsequent [1] 838/3         871/11 871/13 872/18
 842/14 842/15               subsequently [1] 833/19      874/22 874/24 875/1 875/3
somehow [1] 877/16           Suite [4] 826/22 827/4       875/16 876/11 876/15
someone [8] 837/15 844/5      827/8 827/12                877/6
 844/18 869/19 872/17        summer [3] 850/7 850/10     them [7] 831/10 849/4
 873/23 878/4 878/15          850/11                      849/6 868/16 877/10
something [13] 850/12        supporter [1] 855/1          878/11 878/11
 850/16 853/23 857/4 862/5   supposed [4] 861/24 862/8 then [10] 835/16 859/19
 863/18 863/19 871/2          875/20 876/4                860/6 862/11 862/11
 872/11 873/18 878/6         sure [5] 838/11 844/3        863/19 863/21 872/10
 878/13 878/16                845/18 850/19 878/16        878/19 879/5
sometime [3] 839/9 850/7     surprised [1] 841/15        then-candidate [1] 859/19
 850/10                      Sustained [1] 874/3         there [32] 833/22 835/1
sometimes [2] 832/9          SWORN [2] 830/13 846/2       837/11 843/5 850/10
 845/24                                                   851/22 851/23 852/7 852/7
sorry [11] 832/18 832/19     T                            852/12 852/14 852/17
 833/6 835/10 838/22 839/3   TABLE [1] 828/1              852/17 852/20 857/12
 840/7 844/24 852/1 854/12   take [2] 829/15 853/20       861/5 861/20 862/7 862/23
 863/5                       taken [2] 887/5 887/9        866/19 867/6 867/10 868/3
sort [2] 845/15 860/19       takes [1] 845/24             869/18 871/18 872/19
sound [4] 852/1 852/5        taking [2] 852/14 873/9      876/12 877/15 878/3 879/3
 852/10 864/17               talk [12] 829/8 850/13       879/5 879/8
source [2] 869/15 874/6       850/18 850/24 853/24       there's [4] 845/14 862/24
speak [2] 830/20 833/8        860/3 860/6 872/3 872/13    867/6 879/4
special [4] 865/25 866/13     872/17 878/16 879/7        these [4] 849/10 849/10
 871/2 871/3                 talked [3] 848/16 853/24     867/13 873/17
specific [1] 834/16           873/22                     they [21] 830/1 833/18
specifically [2] 842/18      talking [1] 870/11           845/24 845/25 849/16
 864/14                      TARA [1] 827/2               852/9 860/17 863/8 863/21
speculation [1] 869/20       teasing [1] 871/21           863/21 864/1 864/12
spoke [2] 865/19 869/14      Tech [1] 846/22              864/20 868/18 868/20
spoken [8] 832/11 832/13     technically [1] 832/10       868/20 871/2 871/4 874/11
 832/15 843/22 872/22        Ted [1] 855/14               874/15 878/10
 872/24 873/2 873/5          teed [1] 878/25             thing [2] 842/8 871/24
spring [2] 850/7 850/11      telephone [1] 837/22        things [8] 837/17 853/25
standing [1] 863/9           tell [11] 849/14 849/18      855/11 860/17 867/10
start [2] 878/22 879/6        852/22 853/5 857/6 857/10 871/24 871/25 872/7
started [1] 845/24            866/23 869/11 869/20       think [41] 829/22 831/11
starting [1] 850/1            869/21 878/10               832/14 833/4 838/3 838/20
state [2] 830/17 846/7       ten [3] 832/14 832/24        842/19 842/25 847/25
stated [1] 887/6              857/4                       848/6 848/10 848/19 849/5
statements [3] 849/3         testified [6] 851/4 851/7 849/21 850/7 850/15
 849/6 849/7                  867/5 867/6 875/24 876/19 853/21 853/22 853/24
states [9] 826/1 826/3       testify [5] 846/13 851/8     855/18 855/22 856/8
 826/11 827/16 829/3          851/9 852/3 877/24          857/12 857/18 857/23
 846/11 856/12 859/24        testifying [2] 851/6         858/11 859/12 861/25
 887/4                        851/18                      862/4 862/13 862/24
station [1] 834/22           testimony [7] 858/4 867/2 864/20 868/11 868/20
stenographic [1] 887/4        867/12 867/17 867/21        873/21 873/25 874/8
step [1] 877/20               867/22 868/13               874/17 875/12 876/19
Stephen [3] 828/7 845/9      than [7] 837/12 837/13       877/14
 846/9                        847/9 866/15 868/22 871/4 thinking [1] 878/7
STEVEN [1] 846/2              879/3                      thinks [2] 863/8 871/2
still [5] 831/20 833/4       thank [13] 831/13 839/7     third [3] 827/3 829/18
 833/24 839/12 859/25         844/12 845/5 845/18         829/18
STONE [77]                    845/21 846/4 861/4 875/3 this [65]
Stone's [1] 850/12            875/4 876/25 877/20        those [8] 849/3 850/5
Stones's [1] 848/21           878/20                      850/25 857/9 862/2 866/8
strategist [1] 848/11        that [282]                   877/12 877/17
                                                                                 899
    Case 1:19-cr-00018-ABJ    859/24 865/7  865/12
                              Document 302 Filed 02/14/20W Page 74 of 75
T                             865/23 868/7 868/8 868/24
thought [6] 860/24 864/6      868/25 870/1 873/17        waiting [1] 845/23
 868/19 869/16 872/3          874/20                     walk [1] 836/1
 872/10                      Trump Jr [1] 873/17         want [25] 829/8 834/16
three [1] 878/4              truth [2] 852/22 853/6       834/17 834/24 836/18
through [7] 836/1 837/22     try [5] 830/20 833/6         839/1 843/13 845/18
 840/4 840/17 845/25          833/7 839/4 862/22          850/19 853/12 854/12
 849/19 858/8                trying [2] 856/12 856/18     855/12 856/21 857/24
Throughout [1] 866/8         Tuesday [5] 878/14 878/17 858/7 858/23 861/2 861/8
Thursday [1] 879/6            878/23 878/25 886/12        863/3 875/17 878/1 878/6
time [42] 826/7 829/21       turn [10] 853/12 855/12      878/11 879/2 879/13
 829/21 832/15 834/17         856/21 858/7 861/2 861/22 wanted [3] 829/10 834/8
 835/1 835/7 835/10 835/12    861/22 870/15 878/12        879/8
 835/14 839/17 840/5 840/8    878/13                     was [129]
 840/18 840/21 840/24        turned [1] 863/19           Washington [4] 826/6
 845/24 848/20 850/17        Turning [1] 839/23           826/17 827/18 846/18
 851/4 851/6 852/1 853/21    TV [1] 878/13               wasn't [4] 851/3 862/14
 857/5 858/16 859/18         twelve [1] 857/4             862/23 870/6
 859/25 860/24 862/7         two [5] 829/13 829/22       way [5] 834/11 845/16
 864/21 865/15 865/19         834/11 871/19 874/10        853/22 861/8 863/17
 870/9 870/10 870/23 871/9   twofold [1] 862/24          ways [1] 860/22
 872/25 873/8 878/22         types [2] 855/11 860/16     WBAI [1] 834/21
 878/24 879/7 887/5                                      we [31] 829/10 829/13
times [4] 832/14 839/6       U                            829/13 829/13 829/14
 857/1 866/1                 U.S [3] 826/16 844/23        829/15 829/18 829/19
title [2] 847/4 847/6         846/15                      829/20 829/21 829/22
today [8] 829/20 829/21      U.S. [2] 845/1 856/19        830/4 830/9 830/21 833/7
 834/6 846/10 846/14         U.S. ambassador [1]          836/20 839/11 845/11
 868/13 873/25 877/24         856/19                      850/17 853/24 857/23
told [10] 842/14 842/18      U.S. Attorney [1] 845/1      859/21 859/22 864/19
 849/22 850/3 853/5 853/9    under [2] 832/14 836/13      867/4 868/11 869/3 872/2
 862/19 869/5 876/23         underscore [1] 878/1         875/19 879/2 879/10
 876/23                      understand [5] 842/5        we'll [2] 878/18 879/7
took [7] 847/10 852/19        843/16 844/8 860/9 867/24 we're [2] 834/13 877/24
 852/22 864/3 873/14 877/3   understanding [1] 864/6     website [1] 862/9
 877/12                      understood [1] 853/9        Wednesday [1] 879/2
tool [1] 860/14              Union [2] 855/22 856/13     week [4] 829/24 834/15
toolbox [1] 860/14           united [9] 826/1 826/3       836/13 863/10
top [1] 841/21                826/11 827/16 829/3        weekend [6] 864/19 864/20
topic [4] 856/18 862/14       846/11 855/18 856/12        873/8 877/14 877/25
 862/14 870/6                 887/4                       878/18
topics [5] 855/9 866/10      unquote [1] 837/25          weekly [1] 872/8
 867/13 867/15 868/4         until [1] 886/11            weeks [5] 848/16 850/18
total [1] 832/14             up [17] 829/23 830/21        850/24 860/1 865/20
totally [2] 857/3 863/19      833/8 836/21 837/15        well [14] 834/7 835/16
toto [1] 844/21               841/19 845/25 853/22        837/11 838/7 841/19 842/1
touch [5] 835/2 835/8         860/17 863/1 863/2 867/23 842/14 842/18 843/15
 835/13 835/15 836/2          869/16 869/18 875/17        860/11 860/16 863/18
tougher [1] 860/12            878/10 878/25               866/22 874/9
touted [1] 861/21            upcoming [1] 873/23         went [3] 864/4 864/5
Tower [2] 847/17 855/3       us [3] 836/1 876/23 879/6 864/6
transcript [3] 826/10        usdoj.gov [4] 826/18        were [55] 829/18 838/9
 858/1 887/3                  826/19 826/19 826/20        841/15 842/13 843/1 843/5
TRIAL [3] 826/5 826/10       use [8] 841/12 842/10        847/24 848/2 848/14
 886/13                       842/16 843/24 844/1 844/3 849/10 852/7 852/7 852/9
tricks [1] 860/16             860/13 860/17               852/12 852/17 853/17
tries [1] 878/16                                          854/17 855/3 855/7 855/10
true [7] 838/8 866/6         V                            856/9 857/13 857/14
 872/14 873/19 874/6         value [3] 860/19 860/21      857/19 859/21 859/22
 874/21 887/2                 860/22                      861/23 861/25 862/22
Trump [44] 838/2 847/1       various [2] 868/4 877/2      865/7 865/15 866/9 866/14
 847/9 847/11 847/14         very [6] 829/24 833/5        866/19 867/7 868/3 868/3
 847/17 847/20 848/13         834/9 834/12 845/5 878/20 870/1 870/9 871/21 872/2
 848/21 848/24 849/14        view [6] 857/15 858/17       872/11 872/19 873/9
 850/5 850/9 850/21 850/23    860/19 868/7 868/11         873/17 875/9 875/10
 854/13 854/17 855/1 855/3    868/25                      875/10 875/13 875/14
 855/10 856/5 856/9 856/22   Virginia [1] 846/22          875/14 877/2 877/5 877/7
 857/2 857/5 857/9 857/11    voice [1] 830/17             877/15
 857/16 857/19 858/18        voluntarily [1] 846/14      weren't [1] 875/24
 859/11 859/15 859/19        voting [1] 859/25           what [66]
                                                                           900
    Case 1:19-cr-00018-ABJ    834/15 835/3
                              Document 302 835/13
                                            Filed 02/14/20 Page 75 of 75
W                             835/16 836/4 841/18
when [39] 832/15 833/3        844/15 844/15 844/18
 834/1 834/7 835/12 837/10    844/19 846/14 846/16
 838/16 838/17 838/19         850/8 850/13 850/15
 841/15 841/23 842/1 843/2    850/17 850/24 850/25
 843/14 843/22 844/21         850/25 853/23 854/7
 844/23 844/25 847/10         854/16 855/3 857/3 857/11
 847/11 849/24 850/3          857/15 858/13 859/13
 853/12 853/17 853/24         859/17 862/2 862/20
 859/11 859/13 860/3 860/8    862/21 869/3 869/16
 860/13 860/17 863/24         871/24 871/25 871/25
 866/18 872/19 873/11         872/1
 873/13 877/14 878/14        wouldn't [2] 844/17 854/6
 878/17                      write [1] 876/20
where [11] 834/20 841/21     writer [3] 848/11 855/19
 845/24 845/25 846/17         865/16
 846/21 847/16 849/3         writes [3] 855/20 855/21
 859/19 863/6 871/18          855/22
whether [7] 835/22 856/1     writing [1] 876/20
 864/9 868/18 874/14 875/9   wrote [6] 836/3 844/17
 875/14                       860/8 864/7 876/8 876/12
which [6] 834/9 839/12
 839/16 841/16 844/10        Y
 887/8                       Yeah [1] 855/20
while [10] 847/13 848/2      year [2] 834/8 848/5
 854/17 855/3 855/6 855/10   years [7] 831/24 832/24
 856/9 856/17 857/19          833/18 847/24 847/25
 865/15                       847/25 854/25
White [2] 872/25 873/3       yes [102]
who [16] 830/1 831/19        yet [1] 878/1
 831/19 832/4 832/6 838/24   York [4] 834/22 839/6
 842/2 842/3 842/7 844/19     847/18 847/19
 857/19 858/9 869/14         you [393]
 873/13 873/14 877/3         you're [7] 830/1 844/11
whoever [1] 878/24            853/13 857/5 858/9 860/13
whole [1] 842/8               870/9
why [13] 837/13 837/16       you've [2] 870/10 872/22
 843/13 862/11 862/11        your [64]
 862/16 862/22 862/24
 863/17 864/1 864/7 876/12   Z
 876/20                      ZELINSKY [1]   826/15
WikiLeaks [68]
WikiLeaks' [3] 839/14
 839/20 839/23
will [4] 829/16 871/7
 878/3 878/14
William [1] 833/15
win [3] 859/25 860/1
 860/8
within [3] 843/23 858/9
 870/4
without [2] 844/2 846/15
witness [19] 829/14
 829/17 829/18 829/19
 830/6 830/10 830/11
 830/13 845/7 846/2 852/12
 853/3 864/24 875/5 877/20
 877/21 877/23 878/23
 878/25
witnesses [3] 829/13
 829/23 878/24
won't [1] 879/3
word [1] 849/24
work [3] 831/21 834/20
 847/1
worked [1] 847/13
working [4] 847/11 847/20
 854/13 865/16
would [44] 829/11 829/13
 829/23 829/24 832/2 833/7
